 



EXHIBIT 10.1
INTERNATIONAL ABSORBENTS INC.
and
PACIFIC CORPORATE TRUST COMPANY
as Rights Agent
SHAREHOLDER RIGHTS PLAN AGREEMENT
May 1, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE 1
INTERPRETATION

             
1.1
  Certain Definitions     2  
1.2
  Currency     14  
1.3
  Headings     14  
1.4
  Number and Gender     14  
1.5
  Acting Jointly or in Concert     14  
1.6
  Statutory References     15  

ARTICLE 2
THE RIGHTS

             
2.1
  Legend on Common Share Certificates     15  
2.2
  Initial Exercise Price; Exercise of Rights; Detachment of Rights     15  
2.3
  Adjustments to Exercise Price; Number of Rights     18  
2.4
  Date on Which Exercise is Effective     23  
2.5
  Execution, Authentication, Delivery and Dating of Rights Certificates     24  
2.6
  Registration, Registration of Transfer and Exchange     24  
2.7
  Mutilated, Destroyed, Lost and Stolen Rights Certificates     25  
2.8
  Persons Deemed Owners     26  
2.9
  Delivery and Cancellation of Rights Certificates     26  
2.10
  Agreement of Rights Holders     26  
2.11
  Rights Certificate Holder not Deemed a Shareholder     27  

ARTICLE 3
ADJUSTMENTS TO THE RIGHTS IN THE EVENT OF CERTAIN TRANSACTIONS

             
3.1
  Flip-in Event     27  

ARTICLE 4
THE RIGHTS AGENT

             
4.1
  General     29  
4.2
  Merger or Amalgamation or Change of Name of Rights Agent     30  
4.3
  Duties of Rights Agent     30  
4.4
  Change of Rights Agent     32  

 



--------------------------------------------------------------------------------



 



- ii -
ARTICLE 5
MISCELLANEOUS

             
5.1
  Redemption and Waiver     33  
5.2
  Expiration     35  
5.3
  Issuance of New Rights Certificates     35  
5.4
  Supplements and Amendments     35  
5.5
  Fractional Rights and Fractional Shares     37  
5.6
  Rights of Action     38  
5.7
  Notice of Proposed Actions     38  
5.8
  Notices     38  
5.9
  Costs of Enforcement     39  
5.10
  Successors     39  
5.11
  Benefits of this Agreement     39  
5.12
  Governing Law     40  
5.13
  Severability     40  
5.14
  Effective Date     40  
5.15
  Shareholder Review     40  
5.16
  Determinations and Actions by the Board of Directors     40  
5.17
  Rights of Board, Corporation and Offeror     40  
5.18
  Regulatory Approvals     41  
5.19
  Declaration as to Non-Canadian and Non-U.S. Holders     41  
5.20
  Time of the Essence     41  
5.21
  Execution in Counterparts     42  

 



--------------------------------------------------------------------------------



 



SHAREHOLDER RIGHTS PLAN AGREEMENT
     THIS AGREEMENT dated May 1, 2006 between International Absorbents Inc. (the
“Corporation”), a corporation incorporated under the laws of British Columbia,
and Pacific Corporate Trust Company, a trust company incorporated under the laws
of British Columbia, as Rights Agent (the “Rights Agent”, which term shall
include any successor Rights Agent hereunder).
WITNESSES THAT:
     WHEREAS the board of directors of the Corporation has determined that it is
in the best interests of the Corporation to adopt a shareholder rights plan to
ensure, to the extent possible, that all shareholders of the Corporation are
treated fairly in connection with any take-over bid for the Corporation;
     AND WHEREAS in order to implement the adoption of a shareholder rights plan
as established by this Agreement, the board of directors of the Corporation has:

  (a)   authorized the issuance, effective one minute after the Effective Date
(as hereinafter defined), of one Right (as hereinafter defined) in respect of
each Common Share (as hereinafter defined) outstanding at the Record Time (as
hereinafter defined); and     (b)   authorized the issuance of one Right in
respect of each Common Share issued after the Record Time and prior to the
earlier of the Separation Time (as hereinafter defined) and the Expiration Time
(as hereinafter defined);

     AND WHEREAS each Right entitles the holder, after the Separation Time, to
purchase securities of the Corporation pursuant to the terms and subject to the
conditions set forth in this Agreement;
     AND WHEREAS the Corporation desires to appoint the Rights Agent to act on
behalf of the Corporation and the holders of Rights, and the Rights Agent is
willing to so act, in connection with the issuance, transfer, exchange and
replacement of Rights Certificates (as hereinafter defined), the exercise of
Rights and other matters referred to in this Agreement;
     AND WHEREAS the board of directors of the Corporation proposes that this
Agreement be in place for an initial period of 3 years;
     NOW THEREFORE, in consideration of the foregoing premises and the
respective covenants and agreements set forth herein, the parties hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



- 2 -
ARTICLE 1
INTERPRETATION

1.1   Certain Definitions.       For purposes of the Agreement, the following
terms have the meanings indicated:

  (a)   “1933 Securities Act” means the Securities Act of 1933 of the United
States, as amended, and the rules and regulations thereunder, and any comparable
or successor laws or regulations thereto.     (b)   “1934 Exchange Act” means
the Securities Exchange Act of 1934 of the United States, as amended, and the
rules and regulations thereunder, and any comparable or successor laws or
regulations thereto.     (c)   “Acquiring Person” means, any Person who is the
Beneficial Owner of 20% or more of the outstanding Voting Shares of the
Corporation; provided, however, that the term “Acquiring Person” shall not
include:

  (i)   the Corporation or any Subsidiary of the Corporation;     (ii)   any
Person who becomes the Beneficial Owner of 20% or more of the outstanding Voting
Shares of the Corporation as a result of one or any combination of:
(A) Corporate Acquisitions, (B) Permitted Bid Acquisitions, (C) Corporate
Distributions, (D) Exempt Acquisitions, or (E) Convertible Security
Acquisitions; provided, however, that if a Person shall become the Beneficial
Owner of 20% or more of the Voting Shares then outstanding by reason of one or
more or any combination of the operation of a Corporate Acquisition, Permitted
Bid Acquisition, Corporate Distribution, Exempt Acquisition or Convertible
Security Acquisition and, after such Corporate Acquisition, Permitted Bid
Acquisition, Corporate Distribution, Exempt Acquisition or Convertible Security
Acquisition, becomes the Beneficial Owner of an additional 1% or more of the
outstanding Voting Shares other than pursuant to one or more Corporate
Acquisitions, Permitted Bid Acquisitions, Corporate Distributions, Exempt
Acquisitions or Convertible Security Acquisitions, then as of the date of such
acquisition, such Person shall become an Acquiring Person;     (iii)   for a
period of 10 days after the Disqualification Date (as hereinafter defined), any
Person who becomes the Beneficial Owner of 20% or more of the outstanding Voting
Shares of the Corporation as a result of such Person becoming disqualified from
relying on Section 1.1(h)(3) solely because such Person makes or proposes to
make a Take-over Bid in respect of securities of the Corporation alone or by
acting jointly or in concert with any other Person (the first date of public
announcement (which, for the purposes of this definition, shall include, without
limitation, a report filed pursuant to section 111 of the Securities Act) by

 



--------------------------------------------------------------------------------



 



- 3 -

      such Person or the Corporation of a current intent to commence such a
Take-over Bid being herein referred to as the “Disqualification Date”);     (iv)
  a Person (a “Grandfathered Person”) who is the Beneficial Owner of more than
20% of the outstanding Voting Shares determined as at the Record Time provided,
however, that this exception shall not be, and shall cease to be, applicable to
a Grandfathered Person in the event that such Grandfathered Person shall, after
the Record Time: (1) cease to own more than 20% of the outstanding Voting Shares
or (2) become the Beneficial Owner of any additional Voting Shares that
increases its Beneficial Ownership of Voting Shares by more then 1% of the
number of Voting Share outstanding as at the Record Time, other than pursuant to
one or more Corporate Acquisitions, Permitted Bid Acquisitions, Corporate
Distributions, Exempt Acquisitions or Convertible Security Acquisitions; or    
(v)   an underwriter or member of a banking or selling group that acquires
Voting Shares from the Corporation in connection with a distribution of
securities (including, for greater certainty, by way of private placement of
such securities) to the public.

  (d)   “Affiliate” when used to indicate a relationship with a specified
Person, means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified Person.     (e)   “Agreement” means this shareholder rights plan
agreement as amended, modified or supplemented from time to time.     (f)  
“Associate” when used to indicate a relationship with a specified Person, means
any relative of such specified Person who has the same home as such specified
Person, or any Person to whom such specified Person is married or with whom such
specified Person is living in a conjugal relationship outside marriage, or any
relative of such spouse or other Person who has the same home as such specified
Person.     (g)   “BCA” means the Business Corporations Act (British Columbia)
and any comparable or successor laws.     (h)   A Person shall be deemed the
“Beneficial Owner”, and to have “Beneficial Ownership” of, and to “Beneficially
Own”:

  (i)   any securities of which such Person or any Affiliate or Associate of
such Person is the owner in law or equity;     (ii)   any securities as to which
such Person or any of such Person’s Affiliates or Associates has the right to
acquire (A) upon the exercise of any Convertible Securities, or (B) pursuant to
any agreement, arrangement or understanding, in each case if such right is
exercisable immediately or

 



--------------------------------------------------------------------------------



 



- 4 -

      within a period of 60 days thereafter whether or not on condition or the
happening of any contingency (other than customary agreements with and between
underwriters and banking group or selling group members with respect to a
distribution of securities or pursuant to a pledge of securities in the ordinary
course of business); and     (iii)   any securities that are Beneficially Owned
within the meaning of Section 1.1(h)(i) or (ii) by any other Person with whom
such Person is acting jointly or in concert;

provided, however, that a Person shall not be deemed the “Beneficial Owner”, or
to have “Beneficial Ownership” of, or to “Beneficially Own”, any security as a
result of the existence of any one or more of the following circumstances:

  (1)   such security has been deposited or tendered, pursuant to a Take-over
Bid made by such Person or made by any Affiliate or Associate of such Person or
made by any other Person acting jointly or in concert with such Person, unless
such deposited or tendered security has been taken up or paid for, whichever
shall first occur;     (2)   by reason of the holder of such security having
agreed to deposit or tender such security to a Take-over Bid made by such Person
or any of such Person’s Affiliates or Associates or any other Person acting
jointly or in concert with such Person pursuant to a Permitted Lock-Up
Agreement, but only until such time as the deposited or tendered security has
been taken up or paid for, whichever shall first occur;     (3)   such Person or
any Affiliate or Associate of such Person or any other Person acting jointly or
in concert with such Person, holds such security; provided that (i) the ordinary
business of any such Person (the “Fund Manager”) includes the management of
mutual funds or investment funds for others (which others may include or be
limited to one or more employee benefit plans or pension plans) and/or includes
the acquisition or holding of securities for a non-discretionary account of a
Client (as defined below) by a dealer or broker registered under applicable
securities laws to the extent required, and such security is held by the Fund
Manager in the ordinary course of such business in the performance of such Fund
Manager’s duties for the account of any other Person (a “Client”), (ii) such
Person (the “Trust Company”) is licensed to carry on the business of a trust
company under applicable law and, as such, acts as trustee or administrator or
in a similar capacity in relation to the estates of deceased or incompetent
Persons or in relation to other accounts and holds such security in the ordinary
course of such duties for the estate of any such deceased or incompetent Person

 



--------------------------------------------------------------------------------



 



-5-

      (each an “Estate Account”) or for such other accounts (each an “Other
Account”), (iii) the Person (the “Statutory Body”) is an independent Person
established by statute for purposes that include, and the ordinary business or
activity of such person includes, the management of investment funds for
employee benefit plans, pension plans, insurance plans of various public bodies
and the Statutory Body holds such security for the purposes of its activities as
such, (iv) the ordinary business of such Person includes acting as an agent of
the Crown in the management of public assets (the “Crown Agent”), or (v) the
Person is the administrator or the trustee of one or more pension funds or plans
(each a “Pension Fund”) registered under the laws of Canada or any province
thereof or the United States or any state thereof (the “Independent Person”), or
is a Pension Fund and holds such securities for the purposes of its activities
as an Independent Person or as a Pension Fund, and further provided that such
Pension Fund or Independent Person does not hold more than 30% of the Voting
Shares; provided, however, that in any of the foregoing cases no one of the Fund
Manager, the Trust Company, the Statutory Body, the Crown Agent, the Independent
Person or the Pension Fund makes or announces a current intention to make a
Take-over Bid in respect of securities of the Corporation alone or by acting
jointly or in concert with any other Person (other than pursuant to a
distribution by the Corporation or by means of ordinary market transactions
(including prearranged trades entered in the ordinary course of business of such
Person) executed through the facilities of a stock exchange or organized
over-the-counter market);     (4)   such Person is a Client of the same Fund
Manager as another Person on whose account the Fund Manager holds such security,
or such Person is an Estate Account or an Other Account of the same Trust
Company as another Person on whose account the Trust Company holds such
security, or such Person is a Pension Fund with the same Independent Person as
another Pension Fund;     (5)   such Person is a Client of a Fund Manager and
such security is owned at law or in equity by the Fund Manager, or such Person
is an Estate Account or an Other Account of a Trust Company and such security is
owned at law or in equity by the Trust Company, or such Person is a Pension Fund
and such security is owned at law or in equity by the Independent Person; or    
(6)   such Person is a registered holder of securities as a result of carrying
on the business of, or acting as a nominee of, a securities depository.

 



--------------------------------------------------------------------------------



 



- 6 -

      For purposes of this Agreement, the percentage of Voting Shares
Beneficially Owned by any Person, shall be and be deemed to be the product of
100 and the number of which the numerator is the number of votes for the
election of all directors generally attaching to the Voting Shares Beneficially
Owned by such Person and the denominator of which is the number of votes for the
election of all directors generally attaching to all outstanding Voting Shares.
Where any Person is deemed to Beneficially Own unissued Voting Shares, such
Voting Shares shall be deemed to be issued and outstanding for the purpose of
calculating the percentage of Voting Shares Beneficially Owned by such Person.

  (i)   “Board of Directors” means, at any time, the duly constituted board of
directors of the Corporation.     (j)   “Business Day” means any day other than
a Saturday, Sunday or a day on which banking institutions in Vancouver, British
Columbia are authorized or obligated by law to close.     (k)   “Canadian — U.S.
Exchange Rate” means, on any date:

  (i)   if on such date the Bank of Canada sets an average noon spot rate of
exchange for the conversion of one Canadian dollar into United States dollars,
such rate; and     (ii)   in any other case, the rate for such date for the
conversion of one Canadian dollar into United States dollars calculated in such
manner as may be determined by the Board of Directors from time to time acting
in good faith.

  (l)   “close of business” on any given date means the time on such date (or,
if such date is not a Business Day, the time on the next succeeding Business
Day) at which the office of the transfer agent for the Common Shares in
Vancouver, British Columbia (or, after the Separation Time, the office of the
Rights Agent in Vancouver, British Columbia) is closed to the public.     (m)  
“Common Shares”, when used with reference to the Corporation, means the common
shares in the capital of the Corporation.     (n)   “Competing Bid” means a
Take-over Bid that: (i) is made while another Permitted Bid is in existence, and
(ii) satisfies all the components of the definition of a Permitted Bid, except
that the requirements set out in Section 1.1(ff)(ii) shall be satisfied if the
Take-over Bid shall contain, and the take up and payment for securities tendered
or deposited thereunder shall be subject to, an irrevocable and unqualified
condition that no Voting Shares shall be taken up or paid for pursuant to the
Competing Bid prior to the close of business on the date that is no earlier than
the date which is the later of 35 days after the date the Competing Bid is made
or 60 days after the earliest date on which any other Permitted Bid or Competing
Bid that is then in existence was made and only if at that date, more

 



--------------------------------------------------------------------------------



 



- 7 -

      than 50% of the then outstanding Voting Shares held by Independent
Shareholders have been deposited or tendered to the Competing Bid and not
withdrawn.     (o)   “controlled”: a corporation is “controlled” by another
Person if:

  (i)   securities entitled to vote in the election of directors carrying more
than 50% of the votes for the election of directors are held, other than by way
of security only, by or for the benefit of the other Person; and     (ii)   the
votes carried by such securities are entitled, if exercised, to elect a majority
of the board of directors of such corporation; and “controls”, “controlling” and
“under common control with” shall be interpreted accordingly.

  (p)   “Convertible Security” means at any time:

  (i)   any right (regardless of whether such right constitutes a security) to
acquire Voting Shares from the Corporation; and     (ii)   any securities issued
by the Corporation from time to time (other than the Rights) carrying any
exercise, conversion or exchange right; in each case pursuant to which the
holder thereof may acquire Voting Shares or other securities which are
convertible into or exercisable or exchangeable for Voting Shares.

  (q)   “Convertible Security Acquisition” means the acquisition of Voting
Shares upon the exercise, conversion or exchange of Convertible Securities
received by a Person pursuant to a Permitted Bid Acquisition, Exempt Acquisition
or a Corporate Distribution.     (r)   “Corporate Acquisition” means an
acquisition by the Corporation or a Subsidiary of the Corporation or the
redemption by the Corporation of Voting Shares of the Corporation which by
reducing the number of Voting Shares of the Corporation outstanding increases
the proportionate number of Voting Shares Beneficially Owned by any Person.    
(s)   “Corporate Distribution” means an acquisition of Voting Securities:

  (i)   as a result of a stock dividend or a stock split or other event pursuant
to which a Person receives or acquires Voting Shares on the same pro rata basis
as all other holders of Voting Shares of the same class; or     (ii)   as a
result of any other event pursuant to which all holders of Voting Shares are
entitled to receive Voting Shares or Convertible Securities on a pro rata basis,
including, without limiting the generality of the foregoing, pursuant to the
receipt or exercise of rights issued by the Corporation and distributed to all
the holders of a class of Voting Shares to subscribe for or

 



--------------------------------------------------------------------------------



 



- 8 -

      purchase Voting Shares or Convertible Securities of the Corporation,
provided that such rights are acquired directly from the Corporation and not
from any other Person and provided further that the Person in question does not
thereby acquire a greater percentage of Voting Shares, or Convertible Securities
representing the right to acquire Voting Shares of such class, than the
percentage of Voting Shares of the class Beneficially Owned immediately prior to
such acquisition, except pursuant to the voluntary exercise of Convertible
Securities or other rights which may be exercised by a holder from time to time.

  (t)   “Disqualification Date” has the meaning ascribed thereto in Section
1.1(c)(iii).     (u)   “Effective Date” means May 1, 2006.     (v)   “Election
to Exercise” has the meaning ascribed thereto in Section 2.2(d).     (w)  
“Exempt Acquisition” means an acquisition:

  (i)   in respect of which the Board of Directors has waived the application of
Section 3.1 pursuant to the provisions of Section 5.1(b), 5.1(c) or 5.1(d);    
(ii)   which was made on or prior to the Record Time;     (iii)   which was made
pursuant to a dividend reinvestment plan of the Corporation or other similar
share purchase plan made available to the holders of shares of the Corporation
generally;     (iv)   pursuant to a distribution to the public by the
Corporation of Voting Shares or Convertible Securities made pursuant to a
prospectus provided that the Person in question does not thereby acquire a
greater percentage of Voting Shares, or Convertible Securities representing the
right to acquire Voting Shares of such class, than the percentage of Voting
Shares of the class Beneficially Owned immediately prior to such acquisition; or
    (v)   pursuant to an issuance and sale by the Corporation of Voting Shares
or Convertible Securities by way of a private placement by the Corporation,
provided that (x) all necessary stock exchange approvals for such private
placement have been obtained and such private placement complies with the terms
and conditions of such approvals, and (y) such acquisition does not result in
the purchaser being the Beneficial Owner of such number of Voting Shares as is
equal to or greater than 25% of the aggregate number of Voting Shares
outstanding immediately prior to the private placement (and in making this
determination, the securities to be issued to such purchaser on the private
placement shall be deemed to be held by such purchaser but shall not be included
in the aggregate number of outstanding Voting Shares immediately prior to the
private placement).

 



--------------------------------------------------------------------------------



 



- 9 -



  (x)   “Exercise Price” means, as of any date, the price at which a holder may
purchase the securities issuable upon exercise of one whole Right. Until
adjustment thereof in accordance with the terms hereof, the Exercise Price shall
be $100.     (y)   “Expiration Time” means the earlier of: (i) the Termination
Time, and (ii) the close of business on the day immediately following the date
of the Corporation’s annual meeting of shareholders to be held in 2009.     (z)
  “Flip-in Event” means a transaction in or pursuant to which any Person becomes
an Acquiring Person.     (aa)   “Independent Shareholders” means holders of
Voting Shares of the Corporation, but shall not include (i) any Acquiring Person
or any Offeror, or any Affiliate or Associate of such Acquiring Person or such
Offeror, or any Person acting jointly or in concert with such Acquiring Person
or such Offeror, or (ii) any employee benefit plan, stock purchase plan,
deferred profit sharing plan or any similar plan or trust for the benefit of
employees of the Corporation or a Subsidiary of the Corporation, unless the
beneficiaries of any such plan or trust direct the manner in which the Voting
Shares are to be voted or direct whether the Voting Shares are to be tendered to
a Take-over Bid; and for greater certainty shall include any Person referred to
in Section 1.1(h)(3) (other than any Person who pursuant to Section 1.1(h)(3) is
deemed to Beneficially Own the Voting Shares).     (bb)   “Market Price” per
share of any securities on any date of determination means the average of the
daily closing prices per share of such securities (determined as described
below) on each of the 20 consecutive Trading Days through and including the
Trading Day immediately preceding such date; provided, however, that if an event
of a type analogous to any of the events described in Section 2.3 shall have
caused the closing prices used to determine the Market Price on any Trading Days
not to be fully comparable with the closing price on such date of determination
or, if the date of determination is not a Trading Day, on the immediately
preceding Trading Day, each such closing price so used shall be appropriately
adjusted in a manner analogous to the applicable adjustment provided for in
Section 2.3 in order to make it fully comparable with the closing price on such
date of determination or, if the date of determination is not a Trading Day, on
the immediately preceding Trading Day. The closing price per share of any
securities on any date shall be (i) the closing board lot sale price or, if such
price is not available, the average of the closing bid and asked prices, for
each share as reported by the American Stock Exchange, or (ii) if for any reason
none of such prices is available on such day or the securities are not listed or
admitted to trading on the American Stock Exchange, the closing board lot sale
price or, if such price is not available, the average of the closing bid and
asked prices, for each share as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the securities exchange on which the securities are primarily traded,
or (iii) if not so listed, the last quoted price, or if not so quoted, the
average of the high bid and

 



--------------------------------------------------------------------------------



 



- 10 -

      low asked prices for each share of such securities in the over-the-counter
market, or (iv) if on any such date the securities are not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the securities selected in good
faith by the Board of Directors; provided, however, that if on any such date the
securities are not traded in the over-the-counter market, the closing price per
share of such securities on such date shall mean the fair value per share of
such securities on such date as determined in good faith by a nationally or
internationally recognized investment dealer or investment banker. The Market
Price shall be expressed in United States dollars and, if initially determined
in respect of any day forming part of the 20 consecutive Trading Day period in
question in Canadian dollars, such amount shall be translated into United States
dollars on such date at the United States Dollar Equivalent thereof.     (cc)  
“Offer to Acquire” shall include:

  (i)   an offer to purchase, a public announcement of an intention to make an
offer to purchase, or a solicitation of an offer to sell; and     (ii)   an
acceptance of an offer to sell, whether or not such offer to sell has been
solicited;

or any combination thereof, and the Person accepting an offer to sell shall be
deemed to be making an Offer to Acquire to the Person that made the offer to
sell.

  (dd)   “Offeror” means a Person who has announced a current intention to make,
or who makes and has outstanding, a Take-over Bid.     (ee)   “Offeror’s
Securities” means Voting Shares of the Corporation Beneficially Owned by an
Offeror, any Affiliate or Associate of such Offeror or any Person acting jointly
or in concert with the Offeror.     (ff)   “Permitted Bid” means a Take-over Bid
that is made by means of a Take-over Bid circular and which also complies with
the following additional provisions:

  (i)   the Take-over Bid shall be made to all registered holders of Voting
Shares (other than the Voting Shares held by the Offeror);     (ii)   the
Take-over Bid shall contain, and the take up and payment for securities tendered
or deposited thereunder shall be subject to, an irrevocable and unqualified
condition that no Voting Shares shall be taken up or paid for pursuant to the
Take-over Bid prior to the close of business on the date which is not less than
60 days following the date of the Take-over Bid and that no Voting Shares shall
be taken up or paid for pursuant to the Take-over Bid unless, at such date, more
than 50% of the then outstanding Voting Shares held by Independent Shareholders
have been deposited to the Take-over Bid and not withdrawn;

 



--------------------------------------------------------------------------------



 



- 11 -

  (iii)   the Take-over Bid shall contain an irrevocable and unqualified
provision that, unless the Take-over Bid is withdrawn, Voting Shares of the
Corporation may be deposited pursuant to such Take-over Bid at any time during
the period of time described in Section 1.1(ff)(ii) and that any Voting Shares
deposited pursuant to the Take-over Bid may be withdrawn at any time until taken
up and paid for; and     (iv)   the Take-over Bid shall contain an irrevocable
and unqualified provision that should the condition referred to in
Section 1.1(ff)(ii) be met: (A) the Offeror will make a public announcement of
that fact on the date the Take-over Bid would otherwise expire; and (B) the
Take-over Bid will be extended for a period of not less than 10 Business Days
from the date it would otherwise expire.

  (gg)   “Permitted Bid Acquisitions” means share acquisitions made pursuant to
a Permitted Bid or a Competing Bid.     (hh)   “Permitted Lock-Up Agreement”
means an agreement between a Person and one or more holders (each a “Locked-up
Person”) of Voting Shares or Convertible Securities (the terms of which
agreement are publicly disclosed and a copy of which is made available to the
public (including the Corporation) not later than the date the Lock-up Bid (as
defined below) is publicly announced or, if the agreement was entered into after
the date of the Lock-up Bid, as soon as possible after it is entered into and in
any event not later than the day following the date of such agreement), pursuant
to which such Locked-up Persons agree to deposit or tender Voting Shares or
Convertible Securities to a Take-over Bid (the “Lockup Bid”) made by the Person
or any of such Person’s Affiliates or Associates or any other Person referred to
in Section 1.1(h)(iii) and where the agreement:

  (i)   permits the Locked-up Person to withdraw Voting Shares or Convertible
Securities in order to tender or deposit Voting Shares or Convertible Securities
to another Take-over Bid (or terminate the agreement in order to support another
transaction) that represents an offering price for each Voting Share or
Convertible Security that exceeds, or provides a value for each Voting Share or
Convertible Security that is greater than, the offering price or value
represented by or proposed to be represented by the Lock-up Bid whether or not
such agreement requires that such value exceed the value represented by the
Lock-Up Bid by an amount (the “Specified Amount”) specified in such agreement
provided that, where such agreement does contain a Specified Amount, the
Specified Amount is not greater than 7% of the offering price or value that is
represented by the Lock-up Bid; and     (ii)   provides for no “break-up” fees,
“top-up” fees, penalties, payments, expenses or other amounts that exceed in the
aggregate the greater of: (A) the cash equivalent of 2.5% of the price or value
payable under the Lock-up Bid to the Locked-up Person, and (B) 50% of the amount
by which the

 



--------------------------------------------------------------------------------



 



- 12 -

      price or value payable under another Take-over Bid or another transaction
to a Locked-up Person exceeds the price or value of the consideration that such
Locked-up Person would have received under the Lock-up Bid, to be payable,
directly or indirectly, by such Locked-up Person pursuant to the agreement if
any Locked-up Person fails to tender Voting Shares or Convertible Securities
pursuant thereto or withdraws Voting Shares or Convertible Securities previously
tendered thereto in order to tender such Voting Shares or Convertible Securities
to another Take-over Bid or support another transaction;

and, for greater certainty, the agreement may contain a right of first refusal
or require a period of delay to give the Offeror an opportunity to at least
match a higher consideration in another Take-over Bid or transaction or contain
any other similar limitation on a Locked-up Person’s right to withdraw Voting
Shares or Convertible Securities from the agreement, so long as any such
limitation does not preclude the exercise by the Locked-up Person of the right
to withdraw Voting Shares or Convertible Securities in sufficient time to tender
to the other Take-over Bid or to support the other transaction.

  (ii)   “Person” means any individual, firm, partnership, limited partnership,
limited liability company or partnership, association, trust, trustee, executor,
administrator, legal or personal representative, government, governmental body,
entity or authority, group, body corporate, corporation, unincorporated
organization or association, syndicate, joint venture or any other entity,
whether or not having legal personality, and any of the foregoing in any
derivative, representative or fiduciary capacity and pronouns have a similar
extended meaning.     (jj)   “Record Time” means the close of business on May 1,
2006. (kk) “Redemption Price” has the meaning ascribed thereto in
Section 5.1(a).     (ll)   “regular periodic cash dividends” means cash
dividends paid at regular intervals in any fiscal year of the Corporation to the
extent that such cash dividends do not exceed, in the aggregate, the greater of:

  (i)   200% of the aggregate amount of cash dividends declared payable by the
Corporation on its Common Shares in its immediately preceding fiscal year; and  
  (ii)   100% of the aggregate consolidated net income of the Corporation,
before extraordinary items, for its immediately preceding fiscal year.

  (mm)   “Right” means a right issued pursuant to this Agreement.     (nn)  
“Rights Certificate” has the meaning ascribed thereto in Section 2.2(c).    
(oo)   “Rights Register” has the meaning ascribed thereto in Section 2.6(a).

 



--------------------------------------------------------------------------------



 



- 13 -

  (pp)   “Securities Act” means the Securities Act (British Columbia), and the
regulations and rules thereunder, and any comparable or successor laws,
regulations and rules thereto.     (qq)   “Separation Time” means the close of
business on the tenth Trading Day after the earlier of (i) the Stock Acquisition
Date, (ii) the date of the commencement of, or first public announcement of the
intent of any Person (other than the Corporation or any Subsidiary of the
Corporation) to commence, a Take-over Bid (other than a Permitted Bid or
Competing Bid) or such later date as may be determined by the Board of Directors
and (iii) the date on which a Permitted Bid or Competing Bid ceases to qualify
as such or such later date as may be determined by the Board of Directors
provided that, if any Take-over Bid referred to in (ii) above or any Permitted
Bid or Competing Bid referred to in (iii) above expires, is cancelled,
terminated or otherwise withdrawn prior to the Separation Time, such Take-over
Bid, Permitted Bid or Competing Bid, as the case may be, shall be deemed, for
the purposes of this Section 1.1(gg), never to have been made and provided
further that if the Board of Directors determines pursuant to Sections
5.1(b),(c) or (d) to waive the application of Section 3.1 to a Flip-in Event,
the Separation Time in respect of such Flip-in Event shall be deemed never to
have occurred.     (rr)   “Stock Acquisition Date” means the first date of
public announcement (which, for purposes of this definition, shall include,
without limitation, a report filed pursuant to section 111 of the Securities Act
or section 13(d) of the 1934 Exchange Act) by the Corporation or an Offeror or
Acquiring Person of facts indicating that a Person has become an Acquiring
Person.     (ss)   “Subsidiary”: a corporation shall be deemed to be a
Subsidiary of another corporation if:

  (i)   it is controlled by:

  (1)   that other;     (2)   that other and one or more corporations each of
which is controlled by that other; or     (3)   two or more corporations each of
which is controlled by that other; or

  (ii)   it is a Subsidiary of a corporation that is that other’s Subsidiary.

  (tt)   “Take-over Bid” means an Offer to Acquire Voting Shares or securities
convertible into or exchangeable for or carrying a right to purchase Voting
Shares where the Voting Shares subject to the Offer to Acquire, together with
the Voting Shares into which the securities subject to the Offer to Acquire are
convertible, exchangeable or exercisable, and the Offeror’s Securities,
constitute in the

 



--------------------------------------------------------------------------------



 



- 14 -

      aggregate 20% or more of the outstanding Voting Shares at the date of the
Offer to Acquire.     (uu)   “Termination Time” means the time at which the
right to exercise Rights shall terminate pursuant to Sections 5.1(a) or (e) or
5.14.     (vv)   “Trading Day”, when used with respect to any securities, means
a day on which the principal Canadian stock exchange or American stock exchange
or market on which such securities are listed or admitted to trading is open for
the transaction of business or, if the securities are not listed or admitted to
trading on any Canadian stock exchange or American stock exchange or market, a
Business Day.     (ww)   “United States Dollar Equivalent” of any amount which
is expressed in Canadian Dollars means, on any date, the amount determined by
multiplying such amount by the Canadian – U.S. Exchange Rate in effect on such
date.     (xx)   “Voting Shares” means the Common Shares and any other shares or
voting interests of the Corporation entitled to vote generally in the election
of directors.

1.2   Currency.

     All sums of money which are referred to in this Agreement are expressed in
lawful money of the United States of America, unless otherwise specified.

1.3   Headings.

     The division of this Agreement into Articles and Sections and the insertion
of headings, subheadings and a table of contents are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement. Unless otherwise stated, all references herein to Articles or
Sections are to those in this Agreement.

1.4   Number and Gender.

     Wherever the context so requires, terms used herein importing the singular
number only shall include the plural and vice-versa and words importing only one
gender shall include all others.

1.5   Acting Jointly or in Concert.

     For the purposes of this Agreement, a Person is acting jointly or in
concert with every Person who is a party to an agreement, commitment or
understanding, whether formal or informal, with the first Person or any
Associate or Affiliate of the first Person to acquire or make an Offer to
Acquire Voting Shares of the Corporation (other than customary agreements with
and between underwriters or banking group members or selling group members with
respect to a distribution of securities or to a pledge of securities in the
ordinary course of business).

 



--------------------------------------------------------------------------------



 



- 15 -
1.6 Statutory References.
     Unless the context otherwise requires or except as expressly provided
herein, any reference herein to a specific part, section or rule of any statute
or regulation shall be deemed to refer to the same as it may be amended,
re-enacted or replaced or, if repealed and there shall be no replacement
therefor, to the same as it is in effect on the date of this Agreement.
ARTICLE 2
THE RIGHTS
2.1 Legend on Common Share Certificates.

  (a)   Certificates issued for Common Shares after the Record Time but prior to
the close of business on the earlier of the Separation Time and the Expiration
Time shall evidence one Right for each Common Share represented thereby and,
commencing as soon as reasonably practicable after the effective date of this
Agreement, shall have impressed on, printed on, written on or otherwise affixed
to them, a legend in substantially the following form:

“Until the Separation Time (defined in the Rights Agreement referred to below),
this certificate also evidences rights of the holder described in a Shareholder
Rights Plan Agreement, dated May 1, 2006, as amended and restated (the “Rights
Agreement”), between the Corporation and Pacific Corporate Trust Company, a copy
of which is on file at the principal executive offices of the Corporation. Under
certain circumstances set out in the Rights Agreement, the rights may be
redeemed, may expire, may become null and void or may be evidenced by separate
certificates and no longer evidenced by this certificate.”

  (b)   Until the earlier of the Separation Time and the Expiration Time,
certificates representing Common Shares that are issued and outstanding at the
Record Time shall evidence one Right for each Common Share evidenced thereby
notwithstanding the absence of the foregoing legend. Following the Separation
Time, Rights will be evidenced by Rights Certificates issued pursuant to
Section 2.2.

2.2 Initial Exercise Price; Exercise of Rights; Detachment of Rights.

  (a)   Right to entitle holder to purchase one Common Share prior to
adjustment. Subject to adjustment as herein set forth, each Right will entitle
the holder thereof, from and after the Separation Time and prior to the
Expiration Time, to purchase, for the Exercise Price or its Canadian Dollar
Equivalent as at the Business Day immediately preceding the date of exercise of
the Right, one Common Share. Notwithstanding any other provision of this
Agreement, any Rights held by the Corporation or any of its Subsidiaries shall
be void.



--------------------------------------------------------------------------------



 



- 16 -



  (b)   Rights not exercisable until Separation Time. Until the Separation Time,
(i) the Rights shall not be exercisable and no Right may be exercised, and
(ii) for administrative purposes each Right will be evidenced by the
certificates for the associated Common Shares registered in the respective names
of the holders thereof (which certificates shall also be deemed to be Rights
Certificates) and will be transferable only together with, and will be
transferred by a transfer of, such associated Common Shares.     (c)   Rights
after Separation Time. From and after the Separation Time and prior to the
Expiration Time, (i) the Rights shall be exercisable, and (ii) the registration
and transfer of the Rights shall be separate from, and independent of, Common
Shares. Promptly following the Separation Time, the Corporation will prepare and
the Rights Agent will mail to each holder of record of Rights as of the
Separation Time (other than an Acquiring Person and, in respect of any Rights
Beneficially Owned by such Acquiring Person which are not held of record by such
Acquiring Person, the holder of record of such Rights (a “Nominee”)) at such
holder’s address as shown by the records of the Corporation (the Corporation
hereby agreeing to furnish copies of such records to the Rights Agent for this
purpose), (A) a certificate (a “Rights Certificate”) in substantially the form
of Schedule A hereto appropriately completed, representing the number of Rights
held by such holder at the Separation Time, and having such marks of
identification or designation and such legends, summaries or endorsements
printed thereon as the Corporation may deem appropriate and as are not
inconsistent with the provisions of this Agreement, or as may be required to
comply with any law, rule, regulation or judicial or administrative order or
with any rule or regulation made pursuant thereto or with any rule or regulation
of any self-regulatory organization, stock exchange or quotation system on which
the Rights may from time to time be listed or traded, or to conform to usage,
and (B) a disclosure statement describing the Rights, provided that a Nominee
shall be sent the materials provided for in (A) and (B) in respect of all Common
Shares held of record by it which are not Beneficially Owned by an Acquiring
Person. In order for the Corporation to determine whether any Person is holding
Common Shares which are Beneficially Owned by another Person, the Corporation
may require such first mentioned Person to furnish it with such information and
documentation as the Corporation considers appropriate.     (d)   Exercise of
Rights. Rights may be exercised in whole or in part on any Business Day after
the Separation Time and prior to the Expiration Time by submitting to the Rights
Agent (at the office of the Rights Agent in Vancouver, British Columbia or any
other office of the Rights Agent in the cities designated from time to time for
that purpose by the Corporation) the Rights Certificate evidencing such Rights
together with an election to exercise such Rights (an “Election to Exercise”)
substantially in the form attached to the Rights Certificate duly completed and
executed, accompanied by payment by certified cheque, banker’s draft or money
order payable to the order of the Corporation, of a sum equal to the Exercise
Price multiplied by the number of Rights being exercised and a sum sufficient to
cover any transfer tax or charge which may be payable in respect of



--------------------------------------------------------------------------------



 



- 17 -

      any transfer involved in the transfer or delivery of Rights Certificates
or the issuance or delivery of certificates for Common Shares in a name other
than that of the holder of the Rights being exercised, all of the above to be
received before the Expiration Time by the Rights Agent at its principal office
in any of the cities listed on the Rights Certificate.

  (e)   Duties of Rights Agent upon receipt of Election to Exercise. Upon
receipt of a Rights Certificate, which is accompanied by a completed and duly
executed Election to Exercise, and payment as set forth in Section 2.2(d) above,
the Rights Agent (unless otherwise instructed by the Corporation) will thereupon
promptly:

  (i)   requisition from the transfer agent for the Common Shares certificates
representing the number of Common Shares to be purchased (the Corporation hereby
irrevocably authorizing its transfer agent to comply with all such
requisitions);     (ii)   when appropriate, requisition from the Corporation the
amount of cash to be paid in lieu of issuing fractional Common Shares;     (iii)
  after receipt of such certificates, deliver the same to or upon the order of
the registered holder of such Rights Certificate, registered in such name or
names as may be designated by such registered holder;     (iv)   when
appropriate, after receipt, deliver the cash referred to in Section 2.2(e)(ii)
(less any amounts required to be withheld) to or to the order of the registered
holder of the Rights Certificate; and     (v)   tender to the Corporation all
payments received on exercise of the Rights.

  (f)   Partial Exercise of Rights. In case the holder of any Rights shall
exercise less than all of the Rights evidenced by such holder’s Rights
Certificate, a new Rights Certificate evidencing the Rights remaining
unexercised will be issued by the Rights Agent to such holder or to such
holder’s duly authorized assigns.     (g)   Duties of the Corporation. The
Corporation covenants and agrees that it will:

  (i)   take all such action as may be necessary and within its power to ensure
that all Common Shares or other securities delivered upon exercise of Rights
shall, at the time of delivery of the certificates for such shares (subject to
payment of the Exercise Price), be duly and validly authorized, executed, issued
and delivered and fully paid and non-assessable;     (ii)   take all such action
as may be necessary and within its power to ensure compliance with the
provisions of Section 3.1 including, without limitation, all such action to
comply with any applicable requirements of the BCA, the Securities Act and any
applicable comparable securities legislation of each of the provinces of Canada,
the 1933 Securities Act and the 1934 Exchange Act and any other applicable law,
rule or regulation, in



--------------------------------------------------------------------------------



 



- 18 -

      connection with the issuance and delivery of the Rights Certificates and
the issuance of any Common Shares or other securities upon exercise of Rights;  
  (iii)   use reasonable efforts to cause, from and after such time as the
Rights become exercisable, all Common Shares issued upon exercise of Rights to
be listed upon issuance on the principal stock exchange on which the Common
Shares were traded prior to the Stock Acquisition Date;     (iv)   cause to be
reserved and kept available out of its authorized and unissued Common Shares,
the number of Common Shares that, as provided in this Agreement, will from time
to time be sufficient to permit the exercise in full of all outstanding Rights;
    (v)   pay when due and payable any and all Canadian federal and provincial
transfer taxes and charges (not including any income or capital taxes of the
holder or exercising holder or any liability of the Corporation to withhold tax)
which may be payable in respect of the original issuance or delivery of the
Rights Certificates, provided that the Corporation shall not be required to pay
any transfer tax or charge which may be payable in respect of any transfer
involved in the transfer or delivery of Rights Certificates or the issuance or
delivery of certificates for shares or other securities in a name other than
that of the registered holder of the Rights being transferred or exercised; and
    (vi)   after the Separation Time, except as permitted by Sections 5.1 or
5.4, not take (or permit any Subsidiary to take) any action if at the time such
action is taken it is reasonably foreseeable that such action will diminish
substantially or otherwise eliminate the benefits intended to be afforded by the
Rights.

2.3 Adjustments to Exercise Price; Number of Rights.
     The Exercise Price, the number and kind of Common Shares or other
securities subject to purchase upon exercise of each Right and the number of
Rights outstanding are subject to adjustment from time to time as provided in
this Section 2.3:

  (a)   Adjustment to Exercise Price upon changes to share capital. In the event
the Corporation shall at any time after the Record Time and prior to the
Expiration Time:

  (i)   declare or pay a dividend on the Common Shares payable in Common Shares
or Convertible Securities other than the issue of Common Shares or such
Convertible Securities to holders of Common Shares in lieu of but not in an
amount which exceeds the value of regular periodic cash dividends;



--------------------------------------------------------------------------------



 



- 19 -



  (ii)   subdivide or change the outstanding Common Shares into a greater number
of Common Shares;     (iii)   combine, consolidate or change the outstanding
Common Shares into a smaller number of Common Shares; or     (iv)   issue any
Common Shares or Convertible Securities in respect of, in lieu of or in exchange
for existing Common Shares, except as otherwise provided in this Section 2.3;

the Exercise Price in effect at the time of the record date for such dividend or
of the effective date of such subdivision, combination or reclassification, and
the number and kind of Common Shares, or other securities, as the case may be,
issuable on such date, shall be proportionately adjusted so that the holder of
any Right exercised after such time shall be entitled to receive, upon payment
of the Exercise Price then in effect, the aggregate number and kind of Common
Shares or other securities, as the case may be, which, if such Right had been
exercised immediately prior to such date and at a time when the Common Share
transfer books of the Corporation were open, such holder would have owned upon
such exercise and been entitled to receive by virtue of such dividend,
subdivision, combination or reclassification. If an event occurs which would
require an adjustment under both this Section 2.3 and Section 3.1, the
adjustment provided for in this Section 2.3 shall be in addition to and, shall
be made prior to, any adjustment required pursuant to Section 3.1.

  (b)   Adjustment to Exercise Price upon issue of rights, options and warrants.
In case the Corporation shall at any time after the Record Time fix a record
date for the issuance of rights, options or warrants to all holders of Common
Shares entitling them (for a period expiring within 45 calendar days after such
record date) to subscribe for or purchase Common Shares (or shares having the
same rights, privileges and preferences as Common Shares (“equivalent common
shares”)) or securities convertible into or exchangeable for or carrying a right
to purchase Common Shares or equivalent common shares at a price per Common
Share or per equivalent common share (or having a conversion price or exchange
price or exercise price per share, if a security convertible into or
exchangeable for or carrying a right to purchase Common Shares or equivalent
common shares) less than 90% of the Market Price per Common Share on such record
date, the Exercise Price to be in effect after such record date shall be
determined by multiplying the Exercise Price in effect immediately prior to such
record date by a fraction, the numerator of which shall be the number of Common
Shares outstanding on such record date, plus the number of Common Shares that
the aggregate offering price of the total number of Common Shares and/or
equivalent common shares so to be offered (and/or the aggregate initial
conversion, exchange or exercise price of the convertible or exchangeable
securities or rights so to be offered, including the price required to be paid
to purchase such convertible or exchangeable securities or rights so to be
offered) would purchase at such Market Price per Common Share, and the
denominator of which shall be the number of



--------------------------------------------------------------------------------



 



- 20 -

      Common Shares outstanding on such record date, plus the number of
additional Common Shares and/or equivalent common shares to be offered for
subscription or purchase (or into which the convertible or exchangeable
securities are initially convertible, exchangeable or exercisable). In case such
subscription price may be paid by delivery of consideration, part or all of
which may be in a form other than cash, the value of such consideration shall be
as determined in good faith by the Board of Directors, whose determination shall
be described in a certificate filed with the Rights Agent and shall be binding
on the Rights Agent and the holders of the Rights. Such adjustment shall be made
successively whenever such a record date is fixed and, in the event that such
rights or warrants are not so issued, the Exercise Price shall be adjusted to be
the Exercise Price which would then be in effect if such record date had not
been fixed.

      For purposes of this Agreement, the granting of the right to purchase
Common Shares (or equivalent common shares) (whether from treasury shares or
otherwise) pursuant to any dividend or interest reinvestment plan and/or any
Common Share purchase plan providing for the reinvestment of dividends or
interest payable on securities of the Corporation and/or the investment of
periodic optional payments and/or employee benefit, stock option or similar
plans (so long as such right to purchase is in no case evidenced by the delivery
of rights or warrants) shall not be deemed to constitute an issue of rights,
options or warrants by the Corporation; provided, however, that, in the case of
any dividend or interest reinvestment plan, the right to purchase Common Shares
(or equivalent common shares) is at a price per share of not less than 90% of
the current market price per share (determined as provided in such plans) of the
Common Shares.

  (c)   Adjustment to Exercise Price upon Corporate Distributions. In case the
Corporation shall at anytime after the Record Time fix a record date for a
distribution to all holders of Common Shares (including any such distribution
made in connection with a merger, amalgamation, arrangement, plan, compromise or
reorganization in which the Corporation is the continuing or successor
corporation) of evidences of indebtedness, cash (other than a regular periodic
cash dividend or a regular periodic cash dividend paid in Common Shares, but
including any dividend payable in securities other than Common Shares), assets
or subscription rights, options or warrants (excluding those referred to in
Section 2.3(b) above), the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Market Price per Common Share on such record date, less the fair market value
(as determined in good faith by the Board of Directors, whose determination
shall be described in a statement filed with the Rights Agent) of the portion of
the cash, assets or evidences of indebtedness so to be distributed or of such
subscription rights, options or warrants applicable to a Common Share and the
denominator of which shall be such Market Price per Common Share. Such
adjustments shall be made successively whenever such a record date is fixed, and
in the event that such distribution is not so made, the Exercise Price shall be
adjusted to be the Exercise Price which would have been in effect if such record
date had not been fixed.



--------------------------------------------------------------------------------



 



- 21 -



  (d)   Regarding calculation of adjustment to Exercise Price. Notwithstanding
anything herein to the contrary, no adjustment in the Exercise Price shall be
required unless such adjustment would require an increase or decrease of at
least 1% in the Exercise Price; provided, however, that any adjustments which by
reason of this Section 2.3(d) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment. All calculations
under this Section 2.3 shall be made to the nearest cent or to the nearest one
hundredth of a Common Share or other share, as the case may be. Notwithstanding
the first sentence of this Section 2.3(d), any adjustment required by this
Section 2.3 shall be made no later than the earlier of (i) 3 years from the date
of the transaction which mandates such adjustment or (ii) the Expiration Time.  
  (e)   Adjustment to number of Common Shares purchasable upon adjustment to
Exercise Price. Unless the Corporation shall have exercised its election as
provided in Section 2.3(i) below, upon each adjustment of the Exercise Price as
a result of the calculations made in Sections 2.3(b) and (c) above, each Right
outstanding immediately prior to the making of such adjustment shall thereafter
evidence the right to purchase, at the adjusted Exercise Price, that number of
Common Shares (calculated to the nearest one ten-thousandth) obtained by
(A) multiplying (x) the number of shares purchasable upon exercise of a Right
immediately prior to this adjustment by (y) the Exercise Price in effect
immediately prior to such adjustment of the Exercise Price, and (B) dividing the
product so obtained by the Exercise Price in effect immediately after such
adjustment of the Exercise Price.     (f)   Corporation may provide for
alternate means of adjustment. Subject to the prior consent of the holders of
Voting Shares or Rights obtained as set forth in Section 5.4(a) or (b), as
applicable, in the event the Corporation shall at any time after the Record Time
issue any shares (other than Common Shares), or rights or warrants to subscribe
for or purchase any such shares, or securities convertible into or exchangeable
for any such shares, in a transaction referred to in Sections 2.3(a)(i) or
(iv) or 2.3(b) or (c) above, if the Board of Directors acting in good faith
determines that the adjustments contemplated by Sections 2.3(a), (b) and
(c) above in connection with such transaction will not appropriately protect the
interests of the holders of Rights, the Corporation shall be entitled to
determine what other adjustments to the Exercise Price, number of Rights and/or
securities purchasable upon exercise of Rights would be appropriate and,
notwithstanding Sections 2.3(a), (b) and (c) above, such adjustments, rather
than the adjustments contemplated by Sections 2.3(a), (b) and (c) above, shall
be made. The Corporation and the Rights Agent shall amend this Agreement as
appropriate to provide for such adjustments.     (g)   Adjustment to Rights
exercisable into shares other than Common Shares. If as a result of an
adjustment made pursuant to Section 3.1 hereof, the holder of any Right
thereafter exercised shall become entitled to receive any shares other than
Common Shares, thereafter the number of such other shares so receivable upon
exercise of any Right and the Exercise Price thereof shall be subject to
adjustment



--------------------------------------------------------------------------------



 



- 22 -

      from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Common Shares contained in
this Section 2.3, and the provisions of this Agreement with respect to the
Common Shares shall apply on like terms to any such other shares.

  (h)   Rights to evidence right to purchase Common Shares at adjusted Exercise
Price. Each Right originally issued by the Corporation subsequent to any
adjustment made to the Exercise Price hereunder shall evidence the right to
purchase, at the adjusted Exercise Price, the number of Common Shares
purchasable from time to time hereunder upon exercise of such Right, all subject
to further adjustment as provided herein.     (i)   Election to adjust number of
Rights upon adjustment to Exercise Price. The Corporation shall be entitled to
elect on or after the date of any adjustment of the Exercise Price to adjust the
number of Rights, in lieu of any adjustment in the number of Common Shares
purchasable upon the exercise of a Right. If the Corporation so elects, each of
the Rights outstanding after the adjustment in the number of Rights shall be
exercisable for the number of Common Shares for which a Right was exercisable
immediately prior to such adjustment. Each Right held of record prior to such
adjustment of the number of Rights shall become that number of Rights
(calculated to the nearest one ten-thousandth) obtained by dividing the Exercise
Price in effect immediately prior to adjustment of the Exercise Price by the
Exercise Price in effect immediately after adjustment of the Exercise Price. The
Corporation shall make a public announcement of its election to adjust the
number of Rights, indicating the record date for the adjustment and, if known at
the time, the amount of the adjustment to be made. This record date may be the
date on which the Exercise Price is adjusted or any day thereafter but, if
Rights Certificates have been issued, shall be at least 10 days later than the
date of the public announcement. If Rights Certificates have been issued, upon
each adjustment, of the number of Rights pursuant to this Section 2.3(i), the
Corporation shall, as promptly as practicable, cause to be distributed to
holders of record of Rights Certificates on such record date Rights Certificates
evidencing, subject to Section 5.5, the additional Rights to which such holders
shall be entitled as a result of such adjustment, or, at the option of the
Corporation, shall cause to be distributed to such holders of record in
substitution and replacement for the Rights Certificates held by such holders
prior to the date of adjustment, and upon surrender thereof, new Rights
Certificates evidencing all the Rights to which such holders shall be entitled
after such adjustment. Rights Certificates so to be distributed shall be issued,
executed and countersigned in the manner provided for herein and may bear, at
the option of the Corporation, the adjusted Exercise Price and shall be
registered in the names of the holders of record of Rights Certificates on the
record date for the adjustment specified in the public announcement.     (j)  
Corporation may in certain cases defer issues of securities. In any case in
which this Section 2.3 shall require that an adjustment in the Exercise Price be
made effective as of a record date for a specified event, the Corporation may
elect



--------------------------------------------------------------------------------



 



- 23 -

      to defer until the occurrence of such event the issuance to the holder of
any Right exercised after such record date the number of Common Shares and other
securities of the Corporation, if any, issuable upon such exercise over and
above the number of Common Shares and other securities of the Corporation, if
any, issuable upon such exercise on the basis of the Exercise Price in effect
prior to such adjustment; provided, however, that the Corporation shall deliver
to such holder an appropriate instrument evidencing such holder’s right to
receive such additional shares (fractional or otherwise) or securities upon the
occurrence of the event requiring such adjustment.

  (k)   Corporation has discretion to reduce Exercise Price for tax reasons.
Notwithstanding anything in this Section 2.3 to the contrary, the Corporation
shall be entitled to make such reductions in the Exercise Price, in addition to
those adjustments expressly required by this Section 2.3, as and to the extent
that in their good faith judgment, the Board of Directors shall determine to be
advisable in order that any (A) consolidation or subdivision of the Common
Shares, (B) issuance of any Common Shares at less than the Market Price,
(C) issuance of Convertible Securities, (D) stock dividends or (E) issuance of
rights, options or warrants, referred to in this Section 2.3 hereafter made by
the Corporation to holders of its Common Shares, shall not be taxable to such
shareholders.

  (l)   Certificate of Adjustment. Whenever an adjustment to the Exercise price
or number of Rights ia made pursuant tio this section 2.3, the Corporation
shall;

  (i)   promptly prepare a certificate setting forth such adjustment and
calculation thereof and a brief statement of the facts accounting for such
adjustment; and     (ii)   promptly file with the Rights Agent and with each
transfer agent for the Common Shares a copy of such certifiacte and mail a brief
summary thereof to each holder of Rights.

2.4 Date on Which Exercise is Effective.
     Each person in whose name any certificate for Common Shares is issued upon
the exercise of Rights, shall for all purposes be deemed to have become the
holder of record of the Common Shares represented thereby on, and such
certificate shall be dated, the date upon which the Rights Certificate
evidencing such Rights was duly surrendered (together with a duly completed
Election to Exercise) and payment of the Exercise Price for such Rights (and any
applicable transfer taxes and other governmental charges payable by the
exercising holder hereunder) was made; provided, however, that if the date of
such surrender and payment is a date upon which the Common Share transfer books
of the Corporation are closed, such person shall be deemed to have become the
record holder of such shares on, and such certificate shall be dated, the next
succeeding Business Day on which the Common Share transfer books of the
Corporation are open.
2.5 Execution, Authentication, Delivery and Dating of Rights Certificates

  (a)   Each Rights Certificate shall be executed on behalf of the Corporation
by its Chairman, President, Chief Executive Officer, Chief Financial Officer or
any Vice-President. The signature of any of these officers on the Rights
Certificates may be manual or facsimile. Rights Certificates bearing the manual
or facsimile signatures of individuals who were at any time the proper officers
of the Corporation shall bind the Corporation, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
countersignature and delivery of such Rights Certificates.



--------------------------------------------------------------------------------



 



- 24 -

  (b)   Promptly after the Corporation learns of the Separation Time, the
Corporation will notify the Rights Agent of such Separation Time and will
deliver Rights Certificates executed by the Corporation to the Rights Agent for
countersignature and a disclosure statement as described in Section 2.2(c), and
the Rights Agent shall manually or by facsimile signature countersign and send
such Rights Certificates and disclosure statement to the holders of the Rights
pursuant to Section 2.2(c). No Rights Certificate shall be valid for any purpose
until countersigned by the Rights Agent as aforesaid.     (c)   Each Rights
Certificate shall be dated the date of countersignature thereof.

2.6 Registration, Registration of Transfer and Exchange.

  (a)   The Corporation will cause to be kept a register (the “Rights Register”)
in which, subject to such reasonable regulations as it may prescribe, the
Corporation will provide for the registration and transfer of Rights. The Rights
Agent is hereby appointed “Rights Registrar” for the purpose of maintaining the
Rights Register for the Corporation and registering Rights and transfers of
Rights as herein provided. In the event that the Rights Agent shall cease to be
the Rights Registrar, the Rights Agent will have the right to examine the Rights
Register at all reasonable times.         After the Separation Time and prior to
the Expiration Time, upon surrender for registration of transfer or exchange of
any Rights Certificate and subject to the provisions of Section 2.6(c) below and
the other provisions of this Agreement, the Corporation will execute and the
Rights Agent will countersign, register and deliver, in the name of the holder
or the designated transferee or transferees as required pursuant to the holder’s
instructions, one or more new Rights Certificates evidencing the same aggregate
number of Rights as did the Rights Certificates so surrendered.     (b)   All
Rights issued upon any registration of transfer or exchange of Rights
Certificates shall be the valid obligations of the Corporation, and such Rights
shall be entitled to the same benefits under this Agreement as the Rights
surrendered upon such registration of transfer or exchange.     (c)   Every
Rights Certificate surrendered for registration of transfer or exchange shall be
duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Corporation or the Rights Agent, as the case may be, duly
executed by the registered holder thereof or such holder’s attorney duly
authorized in writing. As a condition to the issuance of any new Rights
Certificate under this Section 2.6, the Corporation or the Rights Agent may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and the Corporation may require
payment of a sum sufficient to cover any other expenses (including the fees and
expenses of the Rights Agent) in connection therewith.



--------------------------------------------------------------------------------



 



- 25 -



2.7 Mutilated, Destroyed, Lost and Stolen Rights Certificates.

  (a)   If any mutilated Rights Certificate is surrendered to the Rights Agent
prior to the Expiration Time, the Corporation shall execute and the Rights Agent
shall countersign and deliver in exchange therefor a new Rights Certificate
evidencing the same number of Rights as did the Rights Certificate so
surrendered.     (b)   If there shall be delivered to the Corporation and the
Rights Agent prior to the Expiration Time (i) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Rights Certificate, and
(ii) such indemnity or other security as may be required by them to save each of
them and any of their agents harmless then, in the absence of notice to the
Corporation or the Rights Agent that such Rights Certificate has been acquired
by a bona fide purchaser, the Corporation shall execute and upon its request the
Rights Agent shall countersign and deliver, in lieu of any such destroyed, lost
or stolen Rights Certificate, a new Rights Certificate evidencing the same
number of Rights as did the Rights Certificate so destroyed, lost or stolen.    
(c)   As a condition to the issuance of any new Rights Certificate under this
Section 2.7, the Corporation or the Rights Agent may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and the Corporation may require payment of a sum sufficient
to cover any other expenses (including the fees and expenses of the Rights
Agent) in connection therewith.     (d)   Every new Rights Certificate issued
pursuant to this Section 2.7 in lieu of any destroyed, lost or stolen Rights
Certificate shall evidence an original additional contractual obligation of the
Corporation, whether or not the destroyed lost or stolen Rights Certificate
shall be at any time enforceable by anyone, and the holder thereof shall be
entitled to all the benefits of this Agreement equally and proportionately with
any and all other holders of Rights duly issued by the Corporation.

2.8 Persons Deemed Owners.
     Prior to due presentment of a Rights Certificate (or, prior to the
Separation Time, the associated Common Share certificate) for registration of
transfer, the Corporation, the Rights Agent and any agent of the Corporation or
the Rights Agent shall be entitled to deem and treat the person in whose name a
Rights Certificate (or, prior to the Separation Time, the associated Common
Share certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby for all purposes whatsoever. As used in this Agreement, unless
the context otherwise requires, the term “holder” of any Rights shall mean the
registered holder of such Rights (or, prior to the Separation Time, the
associated Common Shares).
2.9 Delivery and Cancellation of Rights Certificates.
     All Rights Certificates surrendered upon exercise or for redemption,
registration of transfer or exchange shall, if surrendered to any person other
than the Rights Agent, be delivered



--------------------------------------------------------------------------------



 



- 26 -

to the Rights Agent and, in any case, shall be promptly cancelled by the Rights
Agent. The Corporation may at any time deliver to the Rights Agent for
cancellation any Rights Certificates previously countersigned and delivered
hereunder which the Corporation may have acquired in any manner whatsoever, and
all Rights Certificates so delivered shall be promptly cancelled by the Rights
Agent. No Rights Certificate shall be countersigned in lieu of or in exchange
for any Rights Certificates cancelled as provided in this Section 2.9 except as
expressly permitted by this Agreement. The Rights Agent shall, subject to
applicable laws, destroy all cancelled Rights Certificates and deliver a
certificate of destruction to the Corporation.
2.10 Agreement of Rights Holders.
     Every holder of Rights, by accepting the same, consents and agrees with the
Corporation and the Rights Agent and with every other holder of Rights:

  (a)   to be bound by and subject to the provisions of this Agreement, as
amended or supplemented from time to time in accordance with the terms hereof,
in respect of all Rights held;     (b)   that prior to the Separation Time each
Right will be transferable only together with, and will be transferred by a
transfer of, the associated Common Share;     (c)   that after the Separation
Time, the Rights Certificates will be transferable only on the Rights Register
as provided herein;     (d)   that prior to due presentment of a Rights
Certificate (or, prior to the Separation Time, the associated Common Share
certificate) for registration of transfer, the Corporation, the Rights Agent and
any agent of the Corporation or the Rights Agent shall be entitled to deem and
treat the person in whose name the Rights Certificate (or prior to the
Separation Time, the associated Common Share certificate) is registered as the
absolute owner thereof and of the Rights evidenced thereby (notwithstanding any
notations of ownership or writing on such Rights Certificate or the associated
Common Share certificate made by anyone other than the Corporation or the Rights
Agent) for all purposes whatsoever, and neither the Corporation nor the Rights
Agent shall be affected by any notice to the contrary;     (e)   that such
holder of Rights has waived his right to receive any fractional Rights or any
fractional shares upon exercise of a Right;     (f)   that, in accordance with
Section 5.4, without the approval of any holder of Rights and upon the sole
authority of the Board of Directors acting in good faith this Agreement may be
supplemented or amended from time to time pursuant to and as provided herein;
and     (g)   that notwithstanding anything in this Agreement to the contrary,
neither the Corporation nor the Rights Agent shall have any liability to any
holder of a Right or any other Person as a result of its inability to perform
any of its obligations under this Agreement by reason of any preliminary or
permanent injunction or other order, decree or ruling issued by a court of
competent jurisdiction or by a



--------------------------------------------------------------------------------



 



- 27 -

      governmental,regulatory or administrative agency or commission, or any
statute, rule, regulation, or executive order promulgated or enacted by any
governmental authority, prohibiting or otherwise restraining performance of such
obligation.

2.11 Rights Certificate Holder not Deemed a Shareholder.
     No holder, as such, of any Rights or Rights Certificate shall be entitled
to vote, receive dividends or be deemed for any purpose whatsoever the holder of
any Common Share or any other share or security of the Corporation which may at
any time be issuable on the exercise of the Rights represented thereby, nor
shall anything contained herein or in any Rights Certificate be construed or
deemed to confer upon the holder of any Right or Rights Certificate, as such,
any of the rights, titles, benefits or privileges of a holder of Common Shares
or any other shares or securities of the Corporation or any right to vote at any
meeting of shareholders of the Corporation whether for the election of directors
or otherwise or upon any matter submitted to holders of shares of the
Corporation at any meeting thereof, or to give or withhold consent to any action
of the Corporation, or to receive notice of any meeting or other action
affecting any holder of Common Shares or any other shares or securities of the
Corporation except as expressly provided herein, until the Right or Rights
evidenced by Rights Certificates shall have been duly exercised in accordance
with the terms and provisions hereof.
ARTICLE 3
ADJUSTMENTS TO THE RIGHTS IN THE EVENT OF CERTAIN TRANSACTIONS
3.1 Flip-in Event.

  (a)   Subject to Section 3.1(b) and Sections 5.1, in the event that prior to
the Expiration Time a Flip-in Event shall occur, the Corporation shall take such
action as may be necessary to ensure and provide within 8 Business Days of such
occurrence, or such longer period as may be required to satisfy all requirements
of applicable securities legislation that, except as provided below, each Right
shall thereafter constitute the right to purchase from the Corporation upon
exercise thereof in accordance with the terms hereof that number of Common
Shares of the Corporation having an aggregate Market Price on the date of the
occurrence of such Flip-in Event equal to twice the Exercise Price for an amount
in cash equal to the Exercise Price (such Right to be appropriately adjusted in
a manner analogous to the applicable adjustment provided for in Section 2.3 in
the event that after such date of occurrence an event of a type analogous to any
of the events described in Section 2.3 shall have occurred with respect to such
Common Shares).     (b)   Notwithstanding anything in this Agreement to the
contrary, upon the occurrence of any Flip-in Event, any Rights that are
Beneficially Owned by (i) an Acquiring Person, or any Affiliate or Associate of
an Acquiring Person, or any Person acting jointly or in concert with an
Acquiring Person or any Affiliate or Associate of such Acquiring Person, or any
Affiliate or Associate of such Person so acting



--------------------------------------------------------------------------------



 



- 28 -

      jointly or in concert, or (ii) a transferee or other successor in title of
Rights, directly or indirectly, of an Acquiring Person (or of any Affiliate or
Associate of an Acquiring Person) or of any Person acting jointly or in concert
with an Acquiring Person or any Associate or Affiliate of an Acquiring Person
(or of any Affiliate or Associate of such Person so acting jointly or in
concert) who becomes a transferee or successor in title concurrently with or
subsequent to the Acquiring Person becoming such, shall become null and void
without any further action, and any holder of such Rights (including transferees
or successors in title) shall not have any rights whatsoever to exercise such
Rights under any provision of this Agreement and shall not have thereafter any
other rights whatsoever with respect to such Rights, whether under any provision
of this Agreement or otherwise.

  (c)   Any Rights Certificate that would represent Rights Beneficially owned by
a Person described in either Section 3.1(b)(i) or (ii) or transferred to any
nominee of any such Person, and any Rights Certificate that would be issued upon
transfer, exchange, replacement or adjustment of any other Rights Certificate
referred to in this sentence, shall either not be issued upon the instruction of
the Corporation to the Rights Agent or contain the following legend:

“The Rights represented by this Rights Certificate were issuable a Person who
was an Acquiring Person or an Affiliate or an Associate of an Acquiring Person
(as such terms are defined in the Shareholder Rights Plan Agreement) or a Person
who was acting jointly or in concert with an Acquiring Person or an Affiliate or
Associate of an Acquiring Person. This Rights Certificate and the Rights
represented hereby are void or shall become void in the circumstances specified
in Section 3.1(b) of the Shareholder Rights Plan Agreement.”

      Provided, however, that the Rights Agent shall not be under any
responsibility to ascertain the existence of facts that would require the
imposition of such legend but shall impose such legend only if instructed to do
so by the Corporation in writing or if a holder fails to certify upon transfer
or exchange in the space provided on the Rights Certificate that such holder is
not a Person described in such legend. The issuance of a Rights Certificate
without the legend referred to in this Section 3.1(c) shall be of no effect on
the provisions of Section 3.1(b).

ARTICLE 4
THE RIGHTS AGENT
4.1 General.

  (a)   The Corporation hereby appoints the Rights Agent to act as agent for the
Corporation in accordance with the terms and conditions hereof, and the Rights
Agent hereby accepts such appointment. The Corporation may from time to time



--------------------------------------------------------------------------------



 



- 29 -

      appoint such co-Rights Agents as it may deem necessary or desirable,
subject to the prior approval of the Rights Agent. In the event the Corporation
appoints one or more co-Rights Agents, the respective duties of the Rights
Agents and co-Rights Agents shall be as the Corporation may determine, with the
approval of the Rights Agent. The Corporation agrees to pay to the Rights Agent
reasonable compensation for all services rendered by it hereunder and, from time
to time, on demand of the Rights Agent, its reasonable expenses (including
reasonable fees and disbursements of counsel) incurred in the administration and
execution of this Agreement and the exercise and performance of its duties
hereunder. The Corporation also agrees to indemnify the Rights Agent, its
officers, directors and employees for, and to hold such persons harmless
against, any loss, liability, cost, claim, action, suit, damage, or expense
incurred (that is not the result of negligence, bad faith or wilful misconduct
on the part of any one or all of the Rights Agent, its officers, directors or
employees) for anything done or omitted by the Rights Agent in connection with
the acceptance and administration of this Agreement, including the costs and
expenses of defending against any claim of liability, which right to
indemnification will survive the termination of this Agreement or the
resignation or removal of the Rights Agent.

  (b)   The Rights Agent shall be protected from and shall incur no liability
for or in respect of any action taken, suffered or omitted by it in connection
with its administration of this Agreement in reliance upon any certificate for
Common Shares or any Rights Certificate or certificate for other securities of
the Corporation, instrument of assignment or transfer, power of attorney,
endorsement, affidavit, letter, notice, direction, consent, certificate,
statement, or other paper or document believed by it to be genuine and to be
signed, executed and, where necessary, verified or acknowledged, by the proper
Person or Persons.

  (c)   The Corporation will inform the Rights Agent in a reasonably timely
manner of events which may materially affect the administration of this
administration of this Agreement by the Rights Agent and, at any time upon
written request, will provide to the Rights Agent an incumbency certificate
certifying the then current officers of the Corporation.

4.2 Merger or Amalgamation or Change of Name of Rights Agent.

  (a)   Any corporation into which the Rights Agent or any successor Rights
Agent may be merged or amalgamated or with which it may be consolidated, or any
corporation resulting from any merger, amalgamation, statutory arrangement or
consolidation to which the Rights Agent or any successor Rights Agent is a
party, or any corporation succeeding to the shareholder or stockholder services
business of the Rights Agent or any successor Rights Agent, will be the
successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such corporation would be eligible for appointment as a successor
Rights Agent under the provisions of Section 4.4. In case at the time such
successor Rights Agent succeeds to the agency created by this Agreement any of
the Rights Certificates have been countersigned but not delivered, any such
successor Rights Agent may adopt the countersignature of the predecessor Rights
Agent and deliver such Rights Certificates so countersigned; and in case at that
time any of the Rights Certificates have not been countersigned, any successor
Rights Agent may countersign such Rights Certificates either in the name of the
predecessor Rights Agent or in the name of the successor Rights Agent; and in
all such cases such



--------------------------------------------------------------------------------



 



- 30 -

      Rights Certificates will have the full force provided in the Rights
Certificates and in this Agreement.

  (b)   In case at any time the name of the Rights Agent is changed and at such
time any of the Rights Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Rights Certificates so countersigned; and in case at that time any
of the Rights Certificates shall not have been countersigned, the Rights Agent
may countersign such Rights Certificates either in its prior name or in its
changed name; and in all such cases such Rights Certificates shall have the full
force provided in the Rights Certificates and in this Agreement.

4.3 Duties of Rights Agent.
     The Rights Agent undertakes the duties and obligations imposed by this
Agreement upon the following terms and conditions, to all of which the
Corporation and the holders of Rights Certificates, by their acceptance thereof,
shall be bound:

  (a)   The Rights Agent may retain and consult with legal counsel (who may be
legal counsel for the Corporation) and the opinion of such counsel will be full
and complete authorization and protection to the Rights Agent as to any action
taken or omitted to be taken by it in good faith and in accordance with such
opinion. Subject to the prior written consent of the Corporation, which consent
shall not be unreasonably withheld, the Rights Agent may also consult with such
other experts as the Rights Agent shall consider necessary or appropriate to
properly carry out the duties and obligations imposed under this Agreement (at
the expense of the Corporation) and the Rights Agent shall be entitled to act
and rely in good faith on the advice of any such expert.     (b)   Whenever in
the performance of its duties under this Agreement the Rights Agent deems it
necessary or desirable that any fact or matter be proved or established by the
Corporation prior to taking or suffering any action hereunder, such fact or
matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proven and established by a
certificate signed by a person believed by the Rights Agent to be the Chairman
of the Board, the President, Chief Executive Officer, Chief Financial Officer or
any Vice-President, of the Corporation and delivered to the Rights Agent; and
such certificate will be full authorization to the Rights Agent for any action
taken or suffered in good faith by it under the provisions of this Agreement in
reliance upon such certificate.     (c)   The Rights Agent will be liable
hereunder only for events which are the result of its own negligence, bad faith
or wilful misconduct and that of its officers, directors and employees.     (d)
  The Rights Agent will not be liable for or by reason of any of the statements
of fact or recitals contained in this Agreement or in the certificates for
Common



--------------------------------------------------------------------------------



 



- 31 -

      Shares or the Rights Certificates (except its countersignature thereof) or
be required to verify the same, but all such statements and recitals are and
will be deemed to have been made by the Corporation only.

  (e)   The Rights Agent will not be under any responsibility in respect of
(i) the validity of this Agreement or the execution and delivery hereof (except
the due authorization, execution and delivery hereof by the Rights Agent)
(ii) the validity or execution of any Common Share certificate or Rights
Certificate (except its countersignature thereof); (iii) any breach by the
Corporation of any covenant or condition contained in this Agreement or in any
Rights Certificate; (iv) any change in the exercisability of the Rights
(including the Rights becoming void pursuant to Section 3.1(b)) or any
adjustment required under the provisions of Section 2.3; or (v) the manner,
method or amount of any such adjustment or the ascertaining of the existence of
facts that would require any such adjustment (except with respect to the
exercise of Rights after receipt of a certificate contemplated by Section 2.3
describing any such adjustment); nor will it by any act hereunder be deemed to
make any representation or warranty as to the authorization of any Common Shares
to be issued pursuant to this Agreement or any Rights or as to whether any
Common Shares will, when issued, be duly and validly authorized, executed,
issued and delivered or fully paid and non-assessable.

  (f)   The Corporation agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged, and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Rights Agent for the carrying out or performing by the Rights Agent of
the provisions of this Agreement.     (g)   The Rights Agent is hereby
authorized and directed to accept instructions with respect to the performance
of its duties hereunder from any person believed by the Rights Agent to be the
Chairman of the Board, President, Chief Executive Officer, Chief Financial
Officer or any Vice-President of the Corporation and to apply to such persons
for advice or instructions in connection with its duties, and it shall not be
liable for any action taken or suffered by it in good faith in accordance with
instructions of any such person. It is understood that instructions to the
Rights Agent shall, except where circumstances make it impracticable or the
Rights Agent otherwise agrees, be given in writing and, where not in writing,
such instructions shall be confirmed in writing as soon as reasonably possible
after the giving of such instructions.     (h)   The Rights Agent and any
shareholder, director, officer or employee of the Rights Agent may buy, sell or
deal in Common Shares, Rights or other securities of the Corporation or become
pecuniarily interested in any transaction in which the Corporation may be
interested or contract with or lend money to the Corporation or otherwise act as
fully and freely as though it were not Rights Agent under this Agreement.
Nothing herein shall preclude the Rights Agent from acting in any other capacity
for the Corporation or for any other legal entity.



--------------------------------------------------------------------------------



 



- 32 -

  (i)   The Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or, with the
prior written consent of the Corporation, by or through its attorneys or agents.
The Rights Agent will not be answerable or accountable for any act, omission,
default, neglect or misconduct of any such attorneys or agents or for any loss
to the Corporation resulting from any such act, omission, default, neglect or
misconduct, provided the prior written consent of the Corporation was obtained
and reasonable care was exercised in the selection and continued employment
thereof.

4.4 Change of Rights Agent.
     The Rights Agent may resign and be discharged from its duties under this
Agreement upon 60 days’ notice (or such lesser notice as is acceptable to the
Corporation) in writing mailed to the Corporation and to each transfer agent of
Common Shares by registered or certified mail, and to the holders of the Rights
in accordance with Section 5.8 hereof (all of which shall be at the expense of
the Corporation). The Corporation may remove the Rights Agent upon 30 days’
notice in writing, mailed to the Rights Agent and to each transfer agent of the
Common Shares by registered or certified mail and to the holders of the Rights
in accordance with Section 5.8. If the Rights Agent should resign or be removed
or otherwise become incapable of acting, the Corporation will appoint a
successor to the Rights Agent. If the Corporation fails to make such appointment
within a period of 60 days after such removal or after it has been notified in
writing of such resignation or incapacity by the resigning or incapacitated
Rights Agent or by the holder of any Rights (which holder shall, with such
notice, submit such holder’s Rights Certificate for inspection by the
Corporation), then the Rights Agent or the holder of any Rights may apply to any
court of competent jurisdiction for the appointment of a new Rights Agent at the
Corporation’s expense. Any successor Rights Agent, whether appointed by the
Corporation or by such a court, shall be a corporation incorporated under the
laws of Canada or a province thereof authorized to carry on the business of a
trust company in Canada. After appointment, the successor Rights Agent will be
vested with the same powers, rights, duties and responsibilities as if it had
been originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent, upon receiving from the Corporation payment in full of
all amounts outstanding under this Agreement, shall deliver and transfer to the
successor Rights Agent any property at the time held by it hereunder, and
execute and deliver any further assurance, conveyance, act or deed necessary for
the purpose. Not later than the effective date of any such appointment, the
Corporation will file notice thereof in writing with the predecessor Rights
Agent and each transfer agent of the Common Shares, and mail a notice thereof in
writing to the holders of the Rights. The cost of giving any notice required
under this Section 4.4 shall be borne solely by the Corporation. Failure to give
any notice provided for in this Section 4.4 however, or any defect therein,
shall not affect the legality or validity of the resignation or removal of the
Rights Agent or the appointment of the successor Rights Agent, as the case may
be.



--------------------------------------------------------------------------------



 



- 33 -

ARTICLE 5
MISCELLANEOUS
5.1 Redemption and Waiver.

  (a)   Subject to the prior consent of the holders of Voting Shares (prior to
the Separation Time) or Rights (after the Separation Time) obtained as set forth
in Section 5.4(b) or (c), as applicable, the Board of Directors acting in good
faith may, at any time prior to the occurrence of a Flip-in Event as to which
the application of Section 3.1 has not been waived pursuant to the provisions of
this Section 5.1, elect to redeem all but not less than all of the then
outstanding Rights at a redemption price of $0.00001 per Right appropriately
adjusted in a manner analogous to the applicable adjustment provided for in
Section 2.3 in the event that an event of the type described in Section 2.3
shall have occurred (such redemption price being herein referred to as the
“Redemption Price”).     (b)   Subject to the prior consent of the holders of
Voting Shares obtained as set forth in Section 5.4(b), the Board of Directors
may, at any time prior to the occurrence of a Flip-in Event as to which the
application of Section 3.1 has not been waived pursuant to this Section 5.1, if
such Flip-in Event would occur by reason of an acquisition of Voting Shares
otherwise than pursuant to a Take-over Bid made by means of a Take-over Bid
circular to all registered holders of Voting Shares and otherwise than in the
circumstances set forth in Section 5.1(d), waive the application of Section 3.1
to such Flip-in Event. In the event the Board of Directors proposes such a
waiver, the Board of Directors shall extend the Separation Time to a date at
least 10 Business Days subsequent to the meeting of shareholders called to
approve such waiver.     (c)   The Board of Directors acting in good faith, may,
prior to the occurrence of a Flip-in Event, and upon prior written notice
delivered to the Rights Agent, determine to waive the application of Section 3.1
to a Flip-in Event that may occur by reason of a Take-over Bid made by means of
a Take-over Bid circular to all registered holders of Voting Shares; provided
that if the Board of Directors waives the application of Section 3.1 to a
particular Flip-in Event pursuant to this Section 5.1(c), the Board of Directors
shall be deemed to have waived the application of Section 3.1 to any other
Flip-in Event occurring by reason of any Take-over Bid made by means of a
Takeover Bid circular to all registered holders of Voting Shares prior to the
expiry of any Take-over Bid in respect of which a waiver is, or is deemed to
have been granted, pursuant to this Section 5.1(c).     (d)   The Board of
Directors acting in good faith may, prior to the close of business on the tenth
day following the Stock Acquisition Date, determine, upon prior written notice
delivered to the Rights Agent, to waive or to agree to waive the application of
Section 3.1 to a Flip-in Event, provided that both of the following conditions
are satisfied:



--------------------------------------------------------------------------------



 



- 34 -



  (i)   the Board of Directors has determined that a Person became an Acquiring
Person by inadvertence and without any intention to become, or knowledge that
Person would become, an Acquiring Person; and     (ii)   such Acquiring Person
has reduced its Beneficial Ownership of Voting Shares (or has entered into a
contractual arrangement with the Corporation, acceptable to the Board of
Directors, to do so within 30 days of the date on which such contractual
arrangement is entered into) such that at the time the waiver becomes effective
pursuant to this Section 5.1(d) it is no longer an Acquiring Person;         and
in the event of such a waiver, for the purposes of this Agreement, the Flip-in
Event shall be deemed never to have occurred.

  (e)   Where, pursuant to a Permitted Bid, a Competing Permitted Bid or a
Take-over Bid in respect of which the Board of Directors has waived, or is
deemed to have waived, pursuant to Section 5.1(c), the application of
Section 3.1, a Person acquires outstanding Voting Shares, then the Corporation
shall immediately upon the consummation of such acquisition without further
formality and without any approval under Section 5.4(b) or (c) redeem the Rights
at the Redemption Price.     (f)   Within ten days after the Corporation
electing or becoming obligated to redeem the Rights, the Corporation shall give
notice of redemption to the holders of the then outstanding Rights by mailing
such notice to all such holders at their last address as they appear upon the
Rights Register or, prior to the Separation Time, on the registry books of the
transfer agent for the Common Shares. Any notice which is mailed in the manner
herein provided shall be deemed given, whether or not the holder receives the
notice. Each such notice of redemption will state the method by which the
payment of the Redemption Price will be made.     (g)   Where a Take-over Bid
that is not a Permitted Bid is withdrawn or otherwise terminated after the
Separation Time has occurred and prior to the occurrence of a Flip-in Event, the
Board of Directors may elect to redeem all the outstanding Rights at the
Redemption Price.     (h)   Notwithstanding the Rights being redeemed pursuant
to Section 5.1(g), all the provisions of this Agreement shall continue to apply
as if the Separation Time had not occurred and Rights Certificates representing
the number of Rights held by each holder of record of Common Shares as of the
Separation Time had not been

 



--------------------------------------------------------------------------------



 



- 35 -

      mailed to each such holder and for all purposes of this Agreement the
Separation Time shall be deemed not to have occurred and the Rights shall remain
attached to outstanding Voting Shares, subject to and in accordance with the
provisions of this Agreement. mailed to each such holder and for all purposes of
this Agreement the Separation Time shall be deemed not to have occurred and the
Rights shall remain attached to outstanding Voting Shares, subject to and in
accordance with the provisions of this Agreement.     (i)   If the Corporation
is obligated under Section 5.1(e) to redeem the Rights, or if the Board of
Directors elects under Section 5.1(a) or 5.1(g) to redeem the Rights and, if
required, the holders of Voting Shares or the holders of Rights, as the case may
be, have approved such redemption, the right to exercise the Rights will
thereupon, without further action and without notice, terminate and each Right
will after redemption be null and void and the only right thereafter of the
holders of Rights shall be to receive the Redemption Price.     (j)   The
Corporation may not redeem, acquire or purchase for value any Rights at any time
in any manner other than that specifically set forth in this Section 5.1 or in
connection with the purchase of Common Shares prior to the Separation Time.

5.2   Expiration.

     No person shall have any rights whatsoever pursuant to or arising out of
this Agreement or in respect of any Right after the Expiration Time, except the
Rights Agent as specified in Section 4.1.

5.3   Issuance of New Rights Certificates.

     Notwithstanding any of the provisions of this Agreement or of the Rights to
the contrary, the Corporation may, at its option, issue new Rights Certificates
evidencing Rights in such form as may be approved by its Board of Directors to
reflect any adjustment or change in the number or kind or class of shares
purchasable upon exercise of Rights made in accordance with the provisions of
this Agreement.

5.4   Supplements and Amendments.

  (a)   The Corporation may from time to time supplement or amend this Agreement
without the approval of any holders of Rights or Voting Shares to correct any
clerical or typographical error or to maintain the validity of the Agreement as
a result of a change in any applicable legislation or regulations or rules
thereunder. The Corporation may, prior to the date of the shareholders’ meeting
referred to in Section 5.14, supplement, amend, vary, rescind or delete any of
the provisions of this Agreement without the approval of any holders of Rights
or Voting Shares (whether or not such action would materially adversely affect
the interests of the holders of Rights generally) where the Board of Directors
acting in good faith deems such action necessary or desirable. Notwithstanding
anything in this Section 5.4 to the contrary, no supplement or amendment shall
be made to the provisions of Article 4 except with the written concurrence of
the Rights Agent to such supplement or amendment.



--------------------------------------------------------------------------------



 



- 36 -



  (b)   Subject to Section 5.4(a), the Corporation may, with the prior consent
of the holders of the Voting Shares obtained as set forth below, at any time
prior to the Separation Time amend, vary or rescind any of the provisions of
this Agreement and the Rights (whether or not such action would materially
adversely affect the interests of the holders of Rights generally). Such consent
shall be deemed to have been given if provided by the holders of Voting Shares
at a meeting of the holders of Voting Shares, which meeting shall be called and
held in compliance with applicable laws and regulatory requirements and the
requirements in the articles of the Corporation. Subject to compliance with any
requirements imposed by the foregoing, consent shall be deemed to have been
given if the proposed amendment, variation or revision is approved by the
affirmative vote of a majority of the votes cast by all holders of Voting Shares
(other than any holder of Voting Shares who is an Offeror pursuant to a
Take-over Bid that is not a Permitted Bid or Competing Bid with respect to all
Voting Shares Beneficially Owned by such Person), represented in person or by
proxy at the meeting.     (c)   The Corporation may, with the prior consent of
the holders of Rights, at any time after the Separation Time and before the
Expiration Time, amend, vary or rescind any of the provisions of this Agreement
and the Rights (whether or not such action would materially adversely affect the
interests of the holders of Rights generally). Any approval of the holders of
Rights shall be deemed to have been given if the action requiring such approval
is authorized by the affirmative votes of the holders of Rights present or
represented at and entitled to be voted at a meeting of the holders of Rights
and representing a majority of the votes cast in respect thereof. For the
purposes hereof, each outstanding Right (other than Rights which are void
pursuant to the provisions hereof) shall be entitled to one vote, and the
procedures for the calling, holding and conduct of the meeting shall be those,
as nearly as may be, which are provided in the Corporation’s articles and the
BCA with respect to a meeting of shareholders of the Corporation.     (d)   The
Corporation shall be required to provide the Rights Agent with notice in writing
of any such amendment, variation or deletion to this Agreement as referred to in
this Section 5.4 within 5 days of effecting such amendment, variation or
deletion.     (e)   Any supplements or amendments made by the Corporation to
this Agreement pursuant to Section 5.4(a) above which are required to maintain
the validity of this Agreement as a result of any change in any applicable
legislation or regulations or rules thereunder shall:

  (i)   if made before the Separation Time, be submitted to the shareholders of
the Corporation at the next meeting of shareholders and the shareholders may, by
the majority referred to in Section 5.4(b) above confirm or reject such
amendment; and     (ii)   if made after the Separation Time, be submitted to the
holders of Rights at a meeting to be called for on a date not later than
immediately following



--------------------------------------------------------------------------------



 



- 37 -

      the next meeting of shareholders of the Corporation and the holders of
Rights may, by resolution passed by the majority referred to in Section 5.4(c)
above, confirm or reject such amendment.

      A supplement or amendment of the nature referred to in this Section 5.4(e)
shall be effective from the date of the resolution of the Board of Directors
adopting such supplement or amendment until it is confirmed or rejected or until
it ceases to be effective (as described in the next sentence) and, where such
supplement or amendment is confirmed, it continues in effect in the form so
confirmed. If such supplement or amendment is rejected by the shareholders or
the holders of Rights or is not submitted to the shareholders or holders of
Rights as required, then such supplement or amendment shall cease to be
effective from and after the termination of the meeting at which it was rejected
or to which it should have been but was not submitted or from and after the date
of the meeting of holders of Rights that should have been but was not held, and
no subsequent resolution of the Board of Directors to amend, vary or delete any
provision of this Agreement to substantially the same effect shall be effective
until confirmed by the shareholders or holders of Rights, as the case may be.

5.5   Fractional Rights and Fractional Shares.

  (a)   The Corporation shall not be required to issue fractions of Rights or to
distribute Rights Certificates which evidence fractional Rights. Any such
fractional Right shall be null and void and the Corporation will not have any
obligation or liability in respect thereof.     (b)   The Corporation shall not
be required to issue fractions of Common Shares or other securities upon
exercise of the Rights or to distribute certificates which evidence fractional
Common Shares or other securities. In lieu of issuing fractional Common Shares
or other securities, the Corporation shall pay to the registered holders of
Rights Certificates at the time such Rights are exercised as herein provided, an
amount in cash equal to the same fraction of the Market Price of one Common
Share. The Rights Agent shall have no obligation to make any payments in lieu of
fractional Common Shares unless the Corporation shall have provided the Rights
Agent with the necessary funds to pay in full all amounts payable in accordance
with Section 2.2(e).

5.6   Rights of Action.

     Subject to the terms of this Agreement, all rights of action in respect of
this Agreement, other than rights of action vested solely in the Rights Agent,
are vested in the respective registered holders of the Rights; and any
registered holder of any Rights, without the consent of the Rights Agent or of
the registered holder of any other Rights, may, on such holder’s own behalf and
for such holder’s own benefit and the benefit of other holders of Rights
enforce, and may institute and maintain any suit, action or proceeding against
the Corporation to enforce such holder’s right to exercise such holder’s Rights
in the manner provided in such holder’s Rights Certificate and in this
Agreement. Without limiting the foregoing or any remedies available to



--------------------------------------------------------------------------------



 



- 38 -

the holders of Rights, it is specifically acknowledged that the holders of
Rights would not have an adequate remedy at law for any breach of this Agreement
and will be entitled to specific performance of the obligations under, and
injunctive relief against actual or threatened violations of the obligations of
any Person subject to, this Agreement.

5.7   Notice of Proposed Actions.

     In case the Corporation shall propose after the Separation Time and prior
to the Expiration Time to effect the liquidation, dissolution or winding-up of
the Corporation or the sale of all or substantially all of the Corporation’s
assets, then, in each such case, the Corporation shall give to each holder of a
Right, in accordance with Section 5.8, a notice of such proposed action, which
shall specify the date on which such liquidation, dissolution, winding up, or
sale is to take place, and such notice shall be so given at least 15 Business
Days prior to the date of taking of such proposed action.

5.8   Notices.

  (a)   Notices or demands authorized or required by this Agreement to be given
or made by the Rights Agent or by the holder of any Rights to the Corporation
shall be sufficiently given or made if delivered or sent by mail, postage
prepaid, or sent by facsimile or other form of recorded electronic communication
(until new contact information is filed in writing with the Rights Agent) as
follows:

International Absorbents Inc.
1569 Dempsey Road
North Vancouver, BC V7K 1S8
Attention:       Gordon L. Ellis, Chief Executive Officer
Facsimile No.: 604-904-4105

  (b)   Any notice or demand authorized or required by this Agreement to be
given or made by the Corporation or by the holder of any Rights to the Rights
Agent shall be sufficiently given or made if delivered or sent by mail, postage
prepaid, or sent by facsimile or other form of recorded electronic communication
(until new contact information is filed in writing with the Corporation) as
follows:

Pacific Corporate Trust Company
2nd Floor, 510 Burrard Street
Vancouver, BC V6C 3B8
Attention:       Norman Hamade
Facsimile No.: 604-689-8144

  (c)   Notices or demands authorized or required by this Agreement to be given
or made by the Corporation or the Rights Agent to the holder of any Rights shall
be sufficiently given or made if delivered or sent by first-class mail, postage
prepaid, addressed to such holder at the address of such holder as it appears
upon the Rights Register or, prior to the Separation Time, on the registry books
of the



--------------------------------------------------------------------------------



 



- 39 -

      transfer agent for the Common Shares. Any notice which is mailed in the
manner herein provided shall be deemed given, whether or not the holder receives
the notice.     (d)   Any notice given or made in accordance with this
Section 5.8 shall be deemed to have been given and to have been received on the
day of delivery, if so delivered, on the third Business Day (excluding each day
during which there exists any general interruption of postal service due to
strike, lockout or other cause) following the mailing thereof, if so mailed, and
on the day of telecopying or sending of the same by other means of recorded
electronic communication (provided such sending is during the normal business
hours of the addressee on a Business Day and if not, on the first Business Day
thereafter).

5.9   Costs of Enforcement

     The Corporation agrees that if the Corporation fails to fulfill any of its
obligations pursuant to this Agreement, then the Corporation will reimburse the
holder of any Rights for the costs and expenses (including legal fees) incurred
by such holder to enforce his rights pursuant to any Rights or this Agreement.

5.10   Successors.

     All the covenants and provisions of this Agreement by or for the benefit of
the Corporation or the Rights Agent shall bind and enure to the benefit of their
respective successors and assigns hereunder.

5.11   Benefits of this Agreement.

     Nothing in this Agreement shall be construed to give to any Person other
than the Corporation, the Rights Agent and the holders of the Rights any legal
or equitable right, remedy or claim under this Agreement; but this Agreement
shall be for the sole and exclusive benefit of the Corporation, the Rights Agent
and the holders of the Rights.

5.12   Governing Law.

     This Agreement and each Right issued hereunder shall be deemed to be a
contract made under the laws of the Province of British Columbia and for all
purposes shall be governed by and construed in accordance with the laws of such
province.

5.13   Severability.

     If any section, clause, term or provision hereof or the application thereof
to any circumstances or any right hereunder shall, in any jurisdiction and to
any extent, be invalid or unenforceable, such section, clause, term or provision
or such right shall be ineffective only in such jurisdiction and to the extent
of such invalidity or unenforceability in such jurisdiction without invalidating
or rendering unenforceable or ineffective the remaining sections, clauses, terms
and provisions hereof or rights hereunder in such jurisdiction or the
application of such



--------------------------------------------------------------------------------



 



- 40 -

section, clause , term or provision or rights hereunder in any other
jurisdiction or to circumstances other than those as to which it is specifically
held invalid or unenforceable.

5.14   Effective Date

     This Agreement is effective and in full force and effect accordance with
its terms from and after the Effective Date. If this Agreement is not confirmed
by a majority of the votes cast by Independent Shareholders, at the next annual
or special meeting of shareholders of the Corporation, then this Agreement and
all outstanding Rights shall terminate and shall be null and void and of no
force and effect from the date of such meeting.

5.15   Shareholder Review.

     At or prior to the annual meeting of the shareholders of the Corporation in
2009 and at every third annual meeting thereafter, provided that a Flip-in Event
has not occurred prior to such time, the Board of Directors shall submit a
resolution ratifying the continued existence of this Agreement to the
Independent Shareholders for their consideration and, if thought advisable,
approval. Unless the majority of the votes cast by the Independent Shareholders
who vote in respect of any such resolution are voted in favour of the continued
existence of this Agreement, the Corporation shall, immediately upon the
confirmation by the Chairman of such shareholders’ meeting of the results of the
votes on such resolution and without further formality, redeem the Rights at the
Redemption Price.

5.16   Determinations and Actions by the Board of Directors.

     All actions, calculations and determinations (including all omissions with
respect to the foregoing) which are done or made by the Board of Directors, in
good faith, in relation to or in connection with this Agreement, shall not
subject the Board of Directors or any director of the Corporation to any
liability to the holders of the Rights.

5.17   Rights of Board, Corporation and Offeror.

     Without limiting the generality of the foregoing, nothing contained herein
shall be construed to suggest or imply that the Board of Directors shall not be
entitled to recommend that holders of Voting Shares reject or accept any
Take-over Bid or take any other action (including, without limitation, the
commencement, prosecution, defence or settlement of any litigation and the
submission of additional or alternative Take-over Bids or other proposals to the
holders of Voting Shares of the Corporation) with respect to any Take-over Bid
or otherwise that the Board of Directors believes is necessary or appropriate in
the exercise of its fiduciary duties.

5.18   Regulatory Approvals.

     This Agreement shall be subject in any jurisdiction to the receipt of any
required prior or subsequent approval or consent from any governmental or
regulatory authority in such jurisdiction including any securities regulatory
authority or stock exchange.



--------------------------------------------------------------------------------



 





- 41 -

5.19   Declaration as to Non-Canadian and Non-U.S. Holders.

     If in the opinion of the Board of Directors (who may rely upon the advice
of counsel) any action or event contemplated by this Agreement would require
compliance with the securities laws or comparable legislation of a jurisdiction
outside Canada or the United States, the Board of Directors acting in good faith
may take such actions as it may deem appropriate to ensure such compliance. In
no event shall the Corporation or the Rights Agent be required to issue or
deliver Rights or securities issuable on exercise of Rights to Persons who are
citizens, residents or nationals of any jurisdiction other than Canada or the
United States in which such issue or delivery would be unlawful without
registration of the relevant Persons or securities for such purposes, or (until
such notice is given as required by law) without advance notice to any
regulatory or self-regulatory body.

5.20   Time of the Essence.

     Time shall be of the essence in this Agreement.

5.21   Compliance with Money Laundering Legislation.

     The Rights Agent shall retain the right not to act and shall not be liable
for refusing to act if, due to a lack of information or for any other reason
whatsoever, the Rights Agent reasonably determines that such an act might cause
it to be in non-compliance with any applicable anti-money laundering or
anti-terrorist legislation, regulation or guideline provided that it promptly
provides the Corporation with notice of such determination together with the
reasons therefor. Further, should the Rights Agent reasonably determine at any
time that its acting under this Agreement has resulted in it being in
non-compliance with any applicable anti-money laundering or anti-terrorist
legislation, regulation or guideline, then it shall have the right to resign on
10 days written notice to the Corporation, provided: (i) that the Rights Agent’s
written notice shall describe the circumstances of such non-compliance; and (ii)
that if such circumstances are rectified to the Rights Agent’s satisfaction
within such 10 day period, then such resignation shall not be effective.

5.22   Compliance with Money Laundering Legislation.

     The parties acknowledge that federal and/or provincial legislation that
addresses the protection of an individual’s personal information (collectively,
“Privacy Laws”) applies to obligations and activities under this Agreement.
Despite any other provision of this Agreement, neither party will take or direct
any action that would contravene, or cause the other to contravene, applicable
Privacy laws. The Corporation will, prior to transferring or causing to be
transferred personal information to the Rights Agent, obtain and retain required
consents of the relevant individuals to the collection, use and disclosure of
their personal information, or will have determined that such consents either
have previously been given upon which the parties can rely or are not required
under the Privacy Laws. The Rights Agent will use commercially reasonable
efforts to ensure that its services hereunder comply with Privacy laws.

5.23   Execution in Counterparts.

     This Agreement may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement.
INTERNATIONAL ABSORBENTS INC.

         
By:
  /s/ D. Thompson    
 
 
 
David H. Thompson    
 
       
By:
  /s/ G. Ellis    
 
 
 
Gordon L. Ellis    
 
        PACIFIC CORPORATE TRUST COMPANY
 
       
By:
  /s/ Norm Hamade    
 
 
 
Authorized Signing Officer    



--------------------------------------------------------------------------------



 



SCHEDULE A
FORM OF RIGHTS CERTIFICATE

Certificate No.                                           
                                        Rights

THE RIGHTS REPRESENTED HEREBY ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE
CORPORATION, ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT. UNDER CERTAIN
CIRCUMSTANCES (SPECIFIED IN SECTION 3.1(b) OF THE RIGHTS AGREEMENT), RIGHTS
BENEFICIALLY OWNED BY AN ACQUIRING PERSON, ANY PERSON ACTING JOINTLY OR IN
CONCERT WITH AN ACQUIRING PERSON OR THEIR RESPECTIVE ASSOCIATES AND AFFILIATES
(AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT) AND THEIR RESPECTIVE
TRANSFEREES SHALL BECOME VOID WITHOUT ANY FURTHER ACTION.
RIGHTS CERTIFICATE
INTERNATIONAL ABSORBENTS INC.
     This certifies that                      or registered assigns, is the
registered holder of the number of Rights set forth above each of which entitles
the registered holder thereof, subject to the terms, provisions and conditions
of the Shareholder Rights Plan Agreement dated February  May 1, 2006, as amended
and restated from time to time (the “Rights Agreement”), between International
Absorbents Inc., a corporation incorporated under the laws of British Columbia
(the “Corporation”), and Pacific Corporate Trust Company, a trust company
incorporated under the laws of British Columbia, as rights agent (the “Rights
Agent”, which term shall include any successor Rights Agent under the Rights
Agreement) to purchase from the Corporation at any time after the Separation
Time (as such term is defined in the Rights Agreement) and prior to the
Expiration Time (as such term is defined in the Rights Agreement) (or such
earlier expiration time as is provided in the Rights Agreement) one fully paid
and nonassessable Common Share (a “Common Share”) of the Corporation at the
Exercise Price referred to below, upon presentation and surrender of this Rights
Certificate together with the Form of Election to Exercise duly executed and
submitted to the Rights Agent at its principal offices in Vancouver, British
Columbia. The Exercise Price shall initially be $100 per Right and shall be
subject to adjustment in certain events as provided in the Rights Agreement.
     In certain circumstances described in the Rights Agreement, each Right
evidenced hereby may entitle the registered holder thereof to purchase or
receive assets, debt securities or other equity securities of the Corporation
(or a combination thereof) all as provided in the Rights Agreement.



--------------------------------------------------------------------------------



 





- 2 -

     This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Rights Agent, the Corporation and the holders of the Rights. Copies of the
Rights Agreement are on file at the registered office of the Corporation and are
available upon written request.
     This Rights Certificate, with or without other Rights Certificates, upon
surrender at any of the offices of the Rights Agent designated for such purpose,
may be exchanged for another Rights Certificate or Rights Certificates of like
tenor and date evidencing an aggregate number of Rights equal to the aggregate
number of Rights evidenced by the Rights Certificate or Rights Certificates
surrendered. If this Rights Certificate shall be exercised in part, the
registered holder shall be entitled to receive, upon surrender hereof, another
Rights Certificate or Rights Certificates for the number of whole Rights not
exercised.
     Subject to the provisions of the Rights Agreement, the Rights evidenced by
this Rights Certificate may be, and under certain circumstances are required to
be, redeemed by the Corporation at a redemption price of $0.00001 per Right.
     No fractional Common Shares will be issued upon the exercise of any Right
or Rights evidenced hereby.
     No holder of this Rights Certificate, as such, shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of Common Shares or of
any other securities of the Corporation which may at any time be issuable upon
the exercise hereof, nor shall anything contained in the Rights Agreement or
herein be construed to confer upon the holder hereof any of the rights of a
shareholder of the Corporation or any right to vote for the election of
directors or upon any matter submitted to shareholders of the Corporation at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions affecting shareholders of the
Corporation (except as expressly provided in the Rights Agreement), or to
receive dividends, distributions or subscription rights, or otherwise until the
Rights evidenced by this Rights Certificate shall have been exercised as
provided in the Rights Agreement.
     This Rights Certificate shall not be valid or obligatory for any purpose
until it shall have been manually countersigned by the Rights Agent.
WITNESS the facsimile signature of the proper officers of the Corporation.
Dated May 1, 2006

          INTERNATIONAL ABSORBENTS INC.
 
       
By:
       
 
 
 
Authorized Signing Officer    



--------------------------------------------------------------------------------



 



- 3 -

         
By:
       
 
 
 
Authorized Signing Officer    
 
        PACIFIC CORPORATE TRUST COMPANY    
 
       
By:
       
 
 
 
Authorized Signing Officer    



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO EXERCISE
TO: INTERNATIONAL ABSORBENTS INC.
     The undersigned hereby irrevocably elects to exercise                     
whole Rights represented by the attached Rights Certificate to purchase the
Common Shares issuable upon the exercise of such Rights and requests that
certificates for such Shares be issued to:

             
 
(NAME)                  
 
(ADDRESS)                  
 
(CITY AND STATE OR PROVINCE)    

     If such number of Rights shall not be all the Rights evidenced by this
Rights Certificate, a new Rights Certificate for the balance of such Rights
shall be registered in the name of and delivered to:

             
 
(NAME)                  
 
(ADDRESS)                  
 
(CITY AND STATE OR PROVINCE)    

SOCIAL INSURANCE, SOCIAL SECURITY OR OTHER TAXPAYER NUMBER

         
Dated
       
 
       
 
        Signature Guaranteed    
 
       
 
      Signature
 
       
 
      (Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever)

     Signature must be guaranteed by a Canadian Schedule 1 chartered bank or an
eligible guarantor institution with membership in an approved signature
guarantee medallion program.



--------------------------------------------------------------------------------



 



- 2 -

To be completed if true
     The undersigned hereby represents, for the benefit of all holders of Rights
and Common Shares, that the Rights evidenced by this Rights Certificate are not,
and, to the knowledge of the undersigned, have never been, Beneficially Owned by
an Acquiring Person or an Affiliate or Associate thereof or any Person acting
jointly or in consent with any of the foregoing or any Affiliate or Associate of
such Person (as defined in the Rights Agreement).

         
 
 
 
Signature    

NOTICE
     In the event the certification set forth in the Form of Election to
Exercise is not completed, the Corporation will deem the Beneficial Owner of the
Rights evidenced by this Rights Certificate to be an Acquiring Person or an
Affiliate or Associate thereof (as defined in the Rights Agreement) and
accordingly such Rights shall be null and void.



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be executed by the registered holder if such
holder desires to transfer the Rights Certificate)
FOR VALUE RECEIVED
                                                                                                                        
hereby sells,
assigns and transfers unto
                                                                                                                        
 

         
 
 
 
(Please print name and address of transferee)    

the Rights represented by this Rights Certificate, together with all right,
title and interest therein and does hereby irrevocably constitute and appoint
                                         as attorney to transfer the within
Rights on the books of the Corporation, with full power of substitution.

         
Dated
       
 
 
 
   
 
        Signature Guaranteed    
 
       
 
      Signature
 
       
 
      (Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever)

     Signature must be guaranteed by a Canadian Schedule 1 chartered bank or an
eligible guarantor institution with membership in an approved signature
guarantee medallion program.
To be completed if true
     The undersigned hereby represents, for the benefit of all holders of Rights
and Common Shares, that the Rights evidenced by this Rights Certificate are not
and, to the knowledge of the undersigned, have never been, Beneficially Owned by
an Acquiring Person or an Affiliate or Associate thereof or any Person acting
jointly or in consent with any of the foregoing (as defined in the Rights
Agreement).

     
 
   
 
  Signature

NOTICE
     In the event the certification set forth in the Form of Assignment is not
completed, the Corporation will deem the Beneficial Owner of the Rights
evidenced by this Rights Certificate to be an Acquiring Person or an Affiliate
or Associate thereof (as defined in the Rights Agreement) and accordingly such
Rights shall be null and void.

